 

Exhibit 10.1

 



 

 

Membership Interest Purchase Agreement

 

By and Among

 

Versar, Inc.

 

Johnson Controls Federal Systems, Inc.

 

And

 

Johnson Controls, Inc.

 

September 4, 2015

 



 

 

 

 

 

Table of Contents

 



    Page       Article I DEFINITIONS 1     Article II SALE AND PURCHASE 8 2.1
Sale and Purchase 8 2.2 Purchase Price; Payment 8 2.3 Closing 9 2.4 Estimated
Closing Statement; Closing Statement 10 2.5 Post-Closing Purchase Price
Adjustment 11       Article III CONDITIONS PRECEDENT TO CLOSING 12 3.1
Conditions Precedent to the Buyer’s Obligations 12 3.2 Conditions Precedent to
the Sellers’ Obligations 14       Article IV REPRESENTATIONS AND WARRANTIES
REGARDING EACH SELLER 15 4.1 Organization and Authority 16 4.2 Membership
Interest Ownership 16 4.3 No Conflicts 16 4.4 Litigation 16 4.5 No Brokers’ Fees
16 4.6 No Other Representations and Warranties 16       Article V
REPRESENTATIONS AND WARRANTIES REGARDING COMPANY 17 5.1 Organization,
Qualification and Corporate Power 17 5.2 Capitalization 17 5.3 No Conflicts 17
5.4 Financial Statements 18 5.5 Absence of Certain Changes 18 5.6 Title to and
Sufficiency of Assets 19 5.7 Real Property 20 5.8 Contracts 20 5.9 Intellectual
Property 24 5.10 Tax 25 5.11 Legal Compliance 25 5.12 Litigation 25 5.13
Environmental 25 5.14 Employees; Subcontractors 26 5.15 Employee Benefits 27
5.16 Customers and Suppliers 27 5.17 Transactions with Related Persons 27 5.18
Insurance 27 5.19 No Brokers’ Fees 27 5.20 No Other Representations and
Warranties 28

 

 i 

 

 

Article VI REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER 28 6.1
Organization and Authority 28 6.2 No Conflicts 28 6.3 Litigation 28 6.4 No
Brokers’ Fees 28 6.5 Investment Purpose 28       Article VII INDEMNIFICATION 29
7.1 Indemnification by the Sellers 29 7.2 Indemnification by the Buyer 30 7.3
Survival and Time Limitations 30 7.4 Limitations on Indemnification by the
Sellers 30 7.5 Third-Party Claims 32 7.6 Tax Claims 33 7.7 Exclusive Remedy 33
7.8 Other Indemnification Matters 33       Article VIII TAX MATTERS 33 8.1 Tax
Periods Ending on or Before the Closing Date 33 8.2 Tax Periods Beginning Before
and Ending After the Closing Date 34 8.3 Tax Refunds 35 8.4 Tax Contests and
Cooperation 35 8.5 Certain Taxes 36 8.6 Tax Matters 36 8.7 Allocation of
Purchase Price 36 8.8 Overlap 37       Article IX PRE-CLOSING COVENANTS OF
COMPANY AND SELLERS 37 9.1 Conduct of the Business of Company in the Ordinary
Course 37 9.2 No Negotiation 37       Article X COVENANTS 38 10.1 Use of Company
Name 38 10.2 Press Releases and Public Announcements 38 10.3 Confidentiality 38
10.4 Litigation Support 38 10.5 Books and Records 39 10.6 Non-Solicitation of
Employees 39 10.7 Restrictions on Certain Activities 40 10.8 Financing 40      
Article XI TERMINATION 40 11.1 Termination Rights 40 11.2 Consequences of
Termination 41       Article XII MISCELLANEOUS 41 12.1 Further Assurances 41
12.2 No Third-Party Beneficiaries 41

 

 ii 

 

 

12.3 Entire Agreement 41 12.4 Successors and Assigns 42 12.5 Counterparts 42
12.6 Notices 42 12.7 Resolution of Disputes 43 12.8 Governing Law 44 12.9
Amendments and Waivers 44 12.10 Severability 44 12.11 Disclosure Schedules 44
12.12 Updates to the Disclosure Schedules 45 12.13 Construction 45 12.14
Specific Performance 45 12.15 Time Is of the Essence 46 12.16 Sellers’
Representative 46 12.17 Legal Representation 47



 



 iii 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is entered into
as of September 4, 2015 (the “Effective Date”), by and among Versar, Inc., a
Delaware corporation (the “Buyer”), Johnson Controls Federal Systems, Inc., a
Delaware corporation (“JCFS”), and Johnson Controls, Inc., a Wisconsin
corporation (“Johnson Controls” and together with JCFS, collectively, the
“Sellers” and each a “Seller”).

 

STATEMENT OF PURPOSE

 

The Sellers collectively own all of the outstanding membership interests of
Johnson Controls Security Systems, L.L.C., a Florida limited liability company
(“Company”). The Buyer has agreed, at the Closing, to purchase from the Sellers,
and the Sellers have agreed, at the Closing, to sell to the Buyer, all of the
outstanding membership interests of Company for the consideration and on the
terms and subject to the conditions set forth in this Agreement.

 

Article I
DEFINITIONS

 

“Adjusted Closing Payment” is defined in Section 2.5.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such specified Person. The term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Affiliated Group” means an affiliated group as defined in Code §1504 but
including any partnership which would be included if such partnership were a
corporation (or any analogous combined, consolidated or unitary group defined
under state or local income Tax Law).

 

“Agreement” is defined in the opening paragraph.

 

“Acquisition Transaction” is defined in Section 9.2.

 

“Assets” is defined in Section 5.6.

 

“Association” is defined in Section 12.7.

 

“Base Amount” is defined in Section 2.2(a).

 

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by law to be closed in Milwaukee,
Wisconsin.

 

“Buyer” is defined in the opening paragraph.

 

“Buyer Indemnified Party” is defined in Section 7.1(a).

 

 

 

 

“California Lease Assignment” is defined in Section 3.1(g)(viii).

 

“Cap” is defined in Section 7.4(a).

 

“Cash” means (a) Company’s actual cash (bank) balances (net of any bank
overdrafts), as adjusted for any deposits in transit, any outstanding checks and
any other proper reconciling items, plus (b) cash equivalents (including
marketable securities and short-term investments) of Company.

 

“Closing” is defined in Section 2.3.

 

“Closing Date” is defined in Section 2.3.

 

“Closing Statement” is defined in Section 2.4(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” is defined in the Statement of Purpose.

 

“Confidentiality Agreement” is defined in Section 10.3.

 

“Consent” means any consent, approval, authorization, permission or waiver.

 

“Consents/Notices” means the consents from, and the notices sent to, the parties
as identified on Schedule 3.1(d).

 

“Contingent Amount” is defined in Section 2.2(a).

 

“Contract” means any contract, lease, license or other agreement.

 

“Current Assets” means the current assets of Company designated as billed
accounts receivable, less accounts receivable allowance, plus unbilled accounts
receivable, plus other current assets, determined in accordance with GAAP
(applied using the same GAAP accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the calculation of the Interim
Balance Sheet), except as otherwise set forth on Schedule 2.4.

 

“Current Government Contract” means any prime contract, subcontract, purchase
order, task order, delivery order, teaming agreement, joint venture agreement,
strategic alliance agreement, basic ordering agreement, pricing agreement,
letter contract or other similar arrangement of any kind, that is active in
performance as of the Effective Date or the time immediately prior to the
Closing between Company, on the one hand, and: (i) any Governmental Body;
(ii) any prime contractor of a Governmental Body in its capacity as a prime
contractor; or (iii) any subcontractor at any tier with respect to any contract
of a type described in clauses (i) or (ii) above, on the other hand. A task,
purchase or delivery order under a Current Government Contract shall not
constitute a separate Current Government Contract, for purposes of this
definition, but shall be part of the Current Government Contract to which it
relates.

 

 - 2 - 

 

 

“Current Liabilities” means the current liabilities of Company designated as
accounts payable, accrued wages, accrued commission and bonus, accrued benefits,
unearned billings and other current liabilities, determined in accordance with
GAAP (applied using the same GAAP accounting methods, practices, principles,
policies and procedures, with consistent classifications, judgments and
valuation and estimation methodologies that were used in the calculation of the
Interim Balance Sheet), except as otherwise set forth on Schedule 2.4.

 

“Deductible” is defined in Section 7.4(a).

 

“Disclosure Schedules” or “Schedule” is defined in Section 12.11.

 

“Disclosure Supplement” is defined in Section 12.12.

 

“Dispute Notice” is defined in Section 2.4(c).

 

“Disputing Parties” is defined in Section 12.7.

 

“Effective Date” is defined in the opening paragraph.

 

“Employee Benefit Plan” means any of the following maintained for any of
Company’s current or former executives, officers or other employees: (a)
Employee Pension Benefit Plan, (b) Employee Welfare Benefit Plan or (c) other
equity-based plan or arrangement or other retirement, deferred compensation,
severance, bonus, profit-sharing or incentive plan or arrangement.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA § 3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA § 3(1).

 

“Encumbrance” means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse claim, community property interest, equitable interest,
option, warrant, right of first refusal, easement, profit, license, servitude,
right of way, covenant or zoning restriction.

 

“Environmental Law” means all Laws relating to the environment, natural
resources, pollutants, contaminants, wastes or chemicals, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., the Hazardous Substances Transportation
Act, 49 U.S.C. Section 5101 et seq., the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., the Clean Water Act, 33 U.S.C. Section 1251 et
seq., the Clean Air Act, 42 U.S.C. Section 7401 et seq., the Emergency Planning
Community Right-to-Know Act, 42 U.S.C. Section 11001 et seq., the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq., and the Oil Pollution
Act of 1990, 33 U.S.C. Section 2701 et seq.

 

“Equity Interests” means, with respect to Company, any and all interests,
participations, rights in or other equivalents of Company’s membership interests
or other equivalent equity or ownership interests and any rights, warrants or
options exchangeable or exercisable for or convertible into such membership
interests or other equity or ownership interests.

 

 - 3 - 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Estimated Cash” is defined in Section 2.4(a).

 

“Estimated Closing Payment” is defined in Section 2.2(b).

 

“Estimated Closing Statement” is defined in Section 2.4(a).

 

“Estimated Indebtedness” is defined in Section 2.4(a).

 

“Estimated Working Capital” is defined in Section 2.4(a).

 

“Federal Client” is defined in Section 10.7.

 

“Financial Statements” is defined in Section 5.4.

 

“Fundamental Representation” is defined in Section 7.3.

 

“GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any financial statements, the date such financial statements were prepared.

 

“Government Bid” means any proposal or offer, solicited or unsolicited made by
Company prior to the Closing Date which, if accepted, would result in a Current
Government Contract. A Government Bid: (i) includes any proposal or offer made
by Company that has been accepted by a Governmental Body but has not resulted in
a Current Government Contract prior to the Closing Date; and (ii) does not
include any proposal or offer made by Company that has been accepted and has
resulted in a Current Government Contract prior to the Closing Date.

 

“Government Contract” means any prime contract, subcontract, purchase order,
task order, delivery order, teaming agreement, joint venture agreement,
strategic alliance agreement, basic ordering agreement, pricing agreement,
letter contract or other similar arrangement of any kind, that is active in
performance as of the Effective Date or the time immediately prior to the
Closing, or that has otherwise not been closed out and released with no further
liability to the Company, or that has or had been active in performance at any
time in the seven (7) year period prior to the Closing Date, between Company, on
the one hand, and: (i) any Governmental Body; (ii) any prime contractor of a
Governmental Body in its capacity as a prime contractor; or (iii) any
subcontractor at any tier with respect to any contract of a type described in
clauses (i) or (ii) above, on the other hand. A task, purchase or delivery order
under a Government Contract shall not constitute a separate Government Contract,
for purposes of this definition, but shall be part of the Government Contract to
which it relates.

 

“Governmental Body” means any federal, state or local government or
quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing, in each case within the United States.

 

 - 4 - 

 

 

“Hazardous Substance” means any hazardous material, substance or waste that is
regulated by any Governmental Body.

 

“Imperial” is defined in Section 5.19.

 

“Indebtedness” means as to any Person at any time: (a) obligations of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
notes, debentures or other similar instruments; (c) capitalized lease
obligations of such Person; and (d) indebtedness or other obligations of others
guaranteed by such Person.

 

“Indemnified Party” is defined in Section 7.5(a).

 

“Indemnifying Party” is defined in Section 7.5(a).

 

“Intellectual Property” means: (a) patents, patent applications and patent
disclosures, together with reissuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof; (b) trademarks, service marks,
trade dress, logos, trade names and corporate names, together with translations,
adaptations, derivations and combinations thereof and including goodwill
associated therewith, and applications, registrations and renewals in connection
therewith; (c) copyrights, and applications, registrations and renewals in
connection therewith; (d) trade secrets; and (e) internet domain names.

 

“Interim Balance Sheet” is defined in Section 5.4.

 

“Interim Balance Sheet Date” means the date of the Interim Balance Sheet.

 

“JCFS” is defined in the opening paragraph.

 

“Johnson Controls” is defined in the opening paragraph.

 

“Knowledge” means actual knowledge as of the Closing Date. The Sellers’
Knowledge means the actual knowledge as of the Closing Date of Lee R. Guill,
James Procaccini, Joseph Williams, Botio Mandov, Robert Buckley, Laura Farnham,
Michael Harrington, Shirley L. Afable, Janice C. Stein, Amit Reizes, Steven W.
Keane and Francisco Vasquez.

 

“Law” means any federal, state or local law, statute, ordinance, regulation,
rule, constitution or treaty of any Governmental Body.

 

“Lease” is defined in Section 5.7(b).

 

“Leased Real Property” is defined in Section 5.7(b).

 

“License” is defined in Section 5.9(c).

 

 - 5 - 

 

 

“Loss” means any loss, damage, penalty, fine, cost or settlement payment, but
shall not include any punitive, speculative, exemplary, lost profit, diminution
of value, consequential, special or indirect damages of any nature whatsoever,
except to the extent such damages are a component of damages awarded against an
Indemnified Party in connection with a Third Party Claim; provided, however, the
foregoing limitation shall not prohibit or preclude recovery by an Indemnified
Party for lost profits, as a component of direct damages, on any Material
Contracts that are active and funded as of the Closing Date to the extent
arising from a breach of the representations and warranties contained in Section
5.8 and to the extent proven by such Indemnified Party.

 

“Maryland Lease Assignment” is defined in Section 3.1(g)(ix).

 

“Massachusetts Lease Assignment” is defined in Section 3.1(g)(vii).

 

“Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, change in circumstance, loss, effect, fact, agreement,
arrangement, commitment, understanding or obligation which, as a result of the
occurrence or existence thereof, has had, or could reasonably be expected to
have, a material adverse effect on the business, operations, properties,
financial condition, assets or results of operations of Company taken as a whole
or that has had, or could reasonably be expected to have, a material adverse
effect on the ability of the Sellers to perform their respective obligations
under this Agreement or any of the Transaction Documents or to consummate the
Transactions. However, a Material Adverse Effect, when used with respect to
Company, does not include a material adverse effect or impact on the business,
operations, properties, financial condition, assets or results of operations of
Company that is caused by (i) one or more downturns in the economy, the
securities markets, the financing markets or the credit markets in general which
does not disproportionately affect Company relative to other industry
participants, (ii) one or more downturns in the industries in which Company
operates which does not disproportionately affect Company relative to other
industry participants, (iii) the public announcement or pendency of this
Agreement or the transactions contemplated by this Agreement, or (iv) one or
more acts of terrorism.

 

“Material Contracts” is defined in Section 5.8.

 

“Membership Interests” is defined in Section 2.1.

 

“Multiemployer Plan” has the meaning set forth in ERISA § 3(37).

 

“Non-Party Affiliates” is defined in Section 7.4(e).

 

“Objection Period” is defined in Section 2.4(c).

 

“Order” means any order, award, settlement, decision, injunction, judgment,
ruling, decree, charge, writ, subpoena or verdict entered, issued, made or
rendered by any Governmental Body or arbitrator.

 

“Organizational Documents” means (a) any certificate of formation, articles of
organization or articles of incorporation and any limited liability company
agreement, operating agreement or bylaws, (b) any documents comparable to those
described in clause (a) as may be applicable pursuant to any Law and (c) any
amendment or modification to any of the foregoing.

 

“Party” means the Buyer or any Seller and “Parties” means collectively, the
Buyer and the Sellers.

 

 - 6 - 

 

 

“Permit” means any permit or license issued by any Governmental Body.

 

“Permitted Encumbrance” means (a) any mechanic’s, materialmen’s or similar
statutory lien incurred in the ordinary course of business for monies not yet
due, (b) any lien of third parties other than the Sellers on real estate or
other property for Taxes, assessments, governmental charges or levies not yet
due or delinquent, (c) any purchase money lien or lien securing rental payments
under capital lease arrangements to the extent related to the assets purchased
or leased, (d) any easement, right-of-way, zoning restriction, license, existing
building restriction, covenant, ordinance, easement of roads, privilege, or
right of public service companies, reservation or restriction on use and other
similar encumbrances relating to real property and all other matters that might
be revealed on a current survey or that would have been filed and appear in the
public real estate records that do not prohibit or materially impair the current
use, occupancy or marketability of title of the property subject thereto and (e)
any lien to secure performance of statutory obligations, surety or appeal bonds,
performance bonds or bids.

 

“Person” means any individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, trust, estate, association,
organization, labor union, Governmental Body or other entity.

 

“Pre-Closing Taxes” is defined in Section 8.2(a).

 

“Proceeding” means any lawsuit, litigation or arbitration (in each case, whether
civil, criminal or administrative) pending by or before any Governmental Body or
arbitrator.

 

“Pro Rata Share” means, (i) with respect to Johnson Controls, fifty percent
(50%), and (b) with respect to JCFS, fifty percent (50%).

 

“Purchase Price” is defined in Section 2.2(a).

 

“Representative” means, with respect to a particular Person, any director,
manager, officer, employee, agent, consultant, advisor or other representative
of such Person, including legal counsel, accountants and financial advisors.

 

“Resolution Accountants” is defined in Section 2.4(d).

 

“Restricted Activities” is defined in Section 10.7.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” or “Sellers” is defined in the opening paragraph.

 

“Sellers’ Representative” is defined in Section 12.16.

 

“Settlement Offer” is defined in Section 2.4(d).

 

“Specific Client” is defined in Section 10.7.]

 

“Straddle Period Tax Returns” is defined in Section 8.2(a).

 

 - 7 - 

 

 

“Straddle Statement” is defined in Section 8.2(a).

 

“Subsequently Disclosed Matter” is defined in Section 12.12.

 

“Survival Date” means October 31, 2016.

 

“Target Working Capital” is defined in Section 2.2(b)(i).

 

“Tax” means any federal, state or local income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, general service, alternative or add-on
minimum, estimated or other tax and shall include any interest or penalty
thereon.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any form, schedule
or attachment thereto and any amendment or supplement thereof.

 

“Termination Date” is defined in Section 11.1(e).

 

“Third-Party Claim” is defined in Section 7.5(a).

 

“Transaction Documents” means this Agreement and all other written agreements,
documents and certificates contemplated by this Agreement or otherwise delivered
in connection with the Closing of the Transactions.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“TSA” is defined in Section 3.1(g)(v).

 

“Working Capital” means the (i) Current Assets of Company as of the Closing
Date, less (ii) the Current Liabilities of Company as of the Closing Date,
calculated in accordance with the procedures set forth in Schedule 2.4.

 

Article II
SALE AND PURCHASE

 

2.1           Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Buyer shall purchase from each Seller, and each
Seller shall sell and deliver to the Buyer, all of the issued and outstanding
membership interests of Company owned by such Seller and set forth next to such
Seller’s name on Schedule 4.2 hereto (collectively, the “Membership Interests”)
for the consideration specified, below.

 

2.2           Purchase Price; Payment at Closing.

 

(a)           The aggregate purchase price for the Membership Interests is
Twenty Million Forty-Six Thousand Three Hundred Dollars ($20,046,300), comprised
of Ten Million Five Hundred Forty-Six Thousand Three Hundred Dollars
($10,546,300) (the “Base Amount”), and Nine Million Five Hundred Thousand
Dollars ($9,500,000) (the “Contingent Amount”), as adjusted pursuant to Section
2.2(b) and Section 2.5 (the “Purchase Price”). For the avoidance of doubt, for
purposes of this Agreement, the term Purchase Price shall only include that
portion of the Contingent Amount that is actually paid to the Sellers.

 

 - 8 - 

 

 

(b)          Subject to the terms and conditions of this Agreement, at the
Closing, the Buyer shall pay to the Sellers, by wire transfers of immediately
available funds allocated among the Sellers in accordance with the wire
instructions provided by the Sellers’ Representative to the Buyer, an amount
equal to:

 

(i)          the Base Amount, (1) less the amount, if any, by which the
Estimated Working Capital as reflected on the Estimated Closing Statement is
less than One Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the
“Target Working Capital”), (2) plus the amount, if any, by which the Estimated
Working Capital as reflected on the Estimated Closing Statement is more than the
Target Working Capital; plus

 

(ii)         the Estimated Cash; less

 

(iii)        the Estimated Indebtedness;

 

(collectively, the “Estimated Closing Payment”).

 

(c)          Subject to the terms and conditions of this Agreement, at the
Closing, the Buyer shall pay to the lenders of Company, for and on behalf of
Company, by wire transfers of immediately available funds to the accounts
designated by such lenders, of cash in the amounts required to pay off the
Indebtedness of Company to such lenders in full as of the Closing, as evidenced
by payoff letters executed by such lenders and delivered to the Buyer on or
before the Closing Date.

 

(d)          After the Closing, the Sellers will be eligible to receive from the
Buyer, and the Buyer will be obligated to pay the Sellers, the Contingent
Amount, in accordance with the terms and conditions set forth on Schedule
2.2(d).

 

2.3           Closing. The closing of the Transactions (the “Closing”) shall be
deemed effective as of 11:59 p.m. local time: (i) on September 30, 2015
(assuming all the conditions set forth in Article III have been fulfilled or
waived in accordance herewith), (ii) if such conditions have not been fulfilled
or waived as of such date, then three (3) Business Days after the last condition
to be fulfilled or waived of the conditions set forth in Article III (other than
those conditions that, by their terms, are to be satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions) has been fulfilled or
waived in accordance herewith, or (iii) at such other time and/or place as the
Sellers’ Representative and the Buyer shall mutually agree (the “Closing Date”).

 

 - 9 - 

 

 

2.4           Estimated Closing Statement; Closing Statement.

 

(a)           For purposes of determining the Estimated Closing Payment payable
by the Buyer at the Closing, not less than five (5) business days prior to the
Closing Date, the Sellers shall cause to be prepared and delivered to the Buyer
a reasonably detailed statement (the “Estimated Closing Statement”) which shall
include: (i) an estimated balance sheet of Company as of the Closing Date,
prepared in a manner consistent with the preparation of the Interim Balance
Sheet and in accordance with GAAP (applied using the same GAAP accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the calculation of the Interim Balance Sheet), except as otherwise set
forth on Schedule 2.4 hereto; (ii) the Sellers’ estimate of the Working Capital
as of the Closing Date (the “Estimated Working Capital”); (iii) the Sellers’
estimate of the Cash held by Company as of the Closing Date (the “Estimated
Cash”); (iv) the Sellers’ estimate of the Indebtedness of Company as of the
Closing Date (the “Estimated Indebtedness”); and (v) a calculation by the
Sellers’ of the Estimated Closing Payment based upon the information reflected
on the Estimated Statement. The Estimated Closing Payment shall, subject to the
Buyer’s approval (which approval shall not be unreasonably withheld), be the
amount payable by the Buyer at the Closing under Section 2.2(b), above. The
Buyer shall be given access to the books and records on which the Estimated
Closing Statement is based as is reasonably requested by Buyer and the
opportunity to consult with the Sellers for the purpose of confirming or
disputing the Estimated Closing Statement and the determination of the Estimated
Closing Payment.

 

(b)           Within one hundred twenty-five (125) calendar days after the
Closing, the Buyer shall prepare and deliver to the Sellers’ Representative a
statement (the “Closing Statement”) which shall include: (i) a balance sheet of
Company as of the Closing Date, prepared in a manner consistent with the
preparation of the Interim Balance Sheet and in accordance with GAAP (applied
using the same GAAP accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the calculation of the Interim
Balance Sheet), except as otherwise set forth on Schedule 2.4 hereto; (ii) the
Buyer’s calculation of the Working Capital as of the Closing Date; (iii) the
Buyer’s calculation of Cash as of the Closing Date; and (iv) the Buyer’s
calculation of Company’s Indebtedness as of the Closing Date.

 

(c)           The Sellers’ Representative shall have a period of forty-five (45)
calendar days after its receipt of the Closing Statement (such forty-five (45)
calendar day period, the “Objection Period”) to review the same and the Buyer’s
calculation of the Purchase Price and its components and to notify the Buyer in
writing of any disputes regarding the same (such written notice, a “Dispute
Notice”). As part of such review, the Sellers’ Representative and its advisors
shall have such access to the Buyer’s and/or Company’s books and records on
which the Closing Statement is based as is reasonably requested. Unless the
Sellers’ Representative delivers a Dispute Notice to the Buyer within the
Objection Period, the Buyer’s determination of the Purchase Price and its
components shall be conclusive and binding upon all of the Parties.

 

 - 10 - 

 

 

(d)          If the Sellers’ Representative delivers a Dispute Notice within the
Objection Period, the Sellers’ Representative and the Buyer shall negotiate in
good faith to resolve any such disagreements. If, after a period of twenty (20)
calendar days following the date on which such Dispute Notice is delivered, the
Sellers’ Representative and the Buyer have not resolved each such disagreement,
then either the Sellers’ Representative or the Buyer shall be entitled to submit
such disagreements to McGladrey LLP (the “Resolution Accountants”) so long as
such submitting Party provides prior written notice of such submission to the
nonsubmitting Party. Within ten (10) Business Days after receipt of such written
notice, the Sellers’ Representative and the Buyer shall each deliver to the
Resolution Accountant a written settlement offer setting forth their respective
calculations of the Purchase Price and its components (each, a “Settlement
Offer”); provided, however, that neither the Buyer nor the Sellers’
Representative may submit a Settlement Offer that contains a proposal as to any
component of the Purchase Price that, in the case of a proposal by the Buyer, is
more adverse to the Sellers as compared to the Closing Statement, or, in the
case of a proposal by the Sellers’ Representative, is more adverse to the Buyer
as compared to the Dispute Notice. The scope of the disputes to be resolved by
the Resolution Accountants shall be limited to whether any of the disputed items
were properly calculated in accordance with the terms of this Agreement. The
Buyer shall cause Company to grant to the Resolution Accountants reasonable
access to Company’s books and records and each submitting Party shall grant to
the Resolution Accountants reasonable access to such Party’s work papers. The
Resolution Accountants shall, acting as experts and not as arbitrators, resolve
the disagreements and render a written report on the resolved disputed issues
(and only on those disputed issues) within thirty (30) Business Days after the
date on which they are engaged or as soon thereafter as possible. The resolution
of the dispute by the Resolution Accountants shall be binding upon the Parties.
The cost of the services of the Resolution Accountants shall be borne by the
Buyer or the Sellers, based on whose Settlement Offer differs the most from the
Purchase Price and its components as finally determined by the Resolution
Accountants. If both Settlement Offers differ equally, such cost shall be borne
half by the Buyer and half by the Sellers.

 

2.5          Post-Closing Purchase Price Adjustment.

 

(a)          The adjusted Purchase Price (excluding the Contingent Amount) (the
“Adjusted Closing Payment”) shall be an amount equal to the Base Amount:

 

(i)          less the amount by which the Working Capital as finally determined
pursuant to Section 2.4(c) or Section 2.4(d) is less than the Target Working
Capital, or plus the amount by which the Working Capital as finally determined
pursuant to Section 2.4(c) or Section 2.4(d) exceeds the Target Working Capital;

 

(ii)         plus the Cash of Company as finally determined pursuant to Section
2.4(c) or Section 2.4(d); and

 

(iii)        less the Indebtedness of Company as finally determined pursuant to
Section 2.4(c) or Section 2.4(d).

 

(b)          Within ten (10) Business Days after the final determination of the
Adjusted Closing Payment: (i) if the Adjusted Closing Payment exceeds the
Estimated Closing Payment, the Buyer shall pay to the Sellers’ Representative,
by wire transfer of immediately available funds to the bank account designated
by the Sellers’ Representative, the amount of such excess; or (ii) if the
Adjusted Closing Payment is less than the Estimated Closing Payment, the
Sellers, severally (in accordance with their Pro Rata Shares), shall pay to the
Buyer, by wire transfer of immediately available funds to a bank account
designated by the Buyer, the amount of such deficit.

 

 - 11 - 

 

 

Article III
CONDITIONS PRECEDENT TO CLOSING

 

3.1         Conditions Precedent to the Buyer’s Obligations. The obligation of
the Buyer to purchase the Membership Interests and to consummate the
Transactions is subject to the satisfaction as of the Closing of each of the
following conditions:

 

(a)          Each of the representations and warranties of the Sellers set forth
in this Agreement shall have been true and correct in all respects as of the
date hereof and shall be true and correct in all respects on and as of the
Closing Date as though made on and as of the Closing Date, except for such
inaccuracies of representations and warranties which, individually or in the
aggregate, do not constitute and could not reasonably be expected to have a
Material Adverse Effect (and except that those representations and warranties
which address matters as of or for a particular date or time period shall remain
so true and correct only as of such date or for such time period).

 

(b)          The Sellers shall have performed in all material respects each of
the respective covenants of the Sellers contained in this Agreement required to
be performed by the Sellers on or prior to the Closing Date.

 

(c)          The Sellers shall have delivered to the Buyer a certificate dated
the Closing Date and signed by the Sellers stating that the conditions set forth
in Section 3.1(a) and Section 3.1(b), above, have been satisfied as of the
Closing Date, and that all intercompany accounts payable and accounts receivable
between the Company and either Seller (or any of their Affiliates) have been
satisfied in full or cancelled. The statements contained in such certificate or
certificates shall be a warranty of the Sellers which shall survive the Closing
for the period provided in Article VII, below.

 

(d)          The Consents/Notices listed on Schedule 3.1(d) attached hereto, in
a form reasonably satisfactory to the Buyer, shall have been received by the
Buyer on or prior to the Closing Date.

 

(e)          On the Closing Date, there shall not be effective or continuing
against the Buyer, the Sellers or Company any Proceeding wherein a ruling has
been or reasonably could be issued by a Governmental Body that would (i) prevent
consummation of the purchase and sale of the Membership Interests, (ii) cause
the purchase and sale of the Membership Interests to be rescinded following the
Closing, (iii) affect adversely in any material respect the right of the Buyer
to own the Membership Interests, or (iv) affect Company’s ability to conduct its
business after the Closing Date in any material respect. In the event any such
Proceeding is effective or continuing on what otherwise would have been the
Closing Date, the Buyer shall have the right, by written notice to the Sellers’
Representative delivered within two (2) calendar days of such originally
scheduled Closing Date, to extend the Closing Date for a reasonable period not
to exceed fifteen (15) calendar days after such originally scheduled Closing
Date to allow a ruling to be issued in such Proceeding; provided, that the
Closing Date shall not extend beyond the date when a ruling satisfying any of
subsections (i)-(iv), above, would no longer reasonably be issued.

 

 - 12 - 

 

 

(f)          Between the date hereof and the Closing Date, there shall have been
no change in the business of Company that has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

(g)          The Sellers shall have delivered (or caused Company to have
delivered) to the Buyer each of the following:

 

(i)          Assignment of the Membership Interests, executed by each of the
Sellers, or such other good and sufficient instruments of transfer as the Buyer
reasonably deems necessary or appropriate to vest in the Buyer all right, title
and interest in and to the Membership Interests.

 

(ii)         Duly executed resignations of such managers and officers of Company
as the Buyer shall have requested in writing to the Sellers’ Representative not
less than three (3) Business Days prior to the Closing Date.

 

(iii)        A good standing certificate (or comparable certificate) for Company
issued by the Secretary of State (or comparable Governmental Body) of the
jurisdiction of organization for Company and each of the states identified in
Schedule 5.11 within a reasonable period of time prior to the Closing Date.

 

(iv)        (A)         A certificate from an officer of JCFS, in a form
reasonably satisfactory to the Buyer, attaching and certifying as to the
resolutions of the Board of Directors of JCFS authorizing the execution of this
Agreement and all Transaction Documents and the taking of any and all actions
deemed necessary or advisable to consummate the Transactions.

 

(B)         A certificate from an officer of Johnson Controls, in a form
reasonably satisfactory to the Buyer, attaching and certifying as to the
approvals authorizing the execution of this Agreement and all Transaction
Documents and the taking of any and all actions deemed necessary or advisable to
consummate the Transactions.

 

(C) The original Organizational Documents of Company and the original minutes
and other records of the meetings (including any actions taken by written
consent or otherwise without a meeting) of the members and managers of Company.

 

(v)         A transition services agreement by and among the Buyer, Company and
the Sellers, in the form attached hereto as Exhibit 3.1(g)(v), duly executed by
Johnson Controls and JCFS, and incorporating, in all material respects, the
terms and conditions set forth on Schedule 3.1(g)(v) (the “TSA”).

 

(vi)        [Intentionally Omitted.]

 

(vii)       An assignment and assumption of lease by and among Johnson Controls
and Company, in the form attached hereto Exhibit 3.1(g)(vii), duly executed by
Johnson Controls and Company, regarding that certain Lease Agreement dated
December 16, 2011 by and between 23 Norfolk Avenue, LLC and Johnson Controls, as
amended by that certain first amendment (which was mistakenly titled “Third
Amendment”) dated June 17, 2013, as amended by that certain Second Amendment to
Lease dated November 20, 2014 (the “Massachusetts Lease Assignment”).

 

 - 13 - 

 

 

(viii)      An assignment and assumption of lease by and among Johnson Controls
and Company, in the form attached hereto Exhibit 3.1(g)(viii), duly executed by
Johnson Controls and Company, regarding that certain Air Commercial Real Estate
Association Standard Industrial/Commercial Multi-Tenant Lease-Gross dated
November 5, 2010 by and between Johnson Controls and Copperwood Partners, L.P.,
as amended by that certain First Amendment dated May 21, 2012, as further
amended by that certain Second Amendment to Standard Form Industrial Lease dated
October 16, 2014 (the “California Lease Assignment”).

 

(ix)         An assignment and assumption of lease by and among Johnson Controls
and Company, in the form attached hereto Exhibit 3.1(g)(ix), duly executed by
Johnson Controls and Company, regarding that certain Lease dated March 22, 2010
by and between Johnson Controls and Nazario Family L.L.C., as modified by that
certain letter dated September 23, 2014 from Johnson Controls to Nazario Family
L.L.C. (the “Maryland Lease Assignment”).

 

(x)          A Fleet Management Services Agreement by and between Company and
Lease Plan U.S.A., Inc. and related Master Vehicle Lease Agreement, Fleet
Management Services Agreement Schedule of Fees, and Exhibit X “Vehicles on
Services,” in the form attached hereto Exhibit 3.1(g)(x), duly executed by
Company and Lease Plan U.S.A.

 

(h)          The Buyer shall have failed to obtain the financing it needs in
order to consummate the Transactions and to fund the working capital
requirements of the Company after the Closing as a result of Bank of America,
N.A.’s failure to provide financing to Buyer in accordance with Schedule 3.1(h).

 

In the event that any of the foregoing conditions to Closing shall not have been
satisfied as of the Closing Date and the Buyer elects to consummate the
Transactions despite such failure, the Buyer shall be deemed to have fully
waived the satisfaction of such conditions.

 

3.2           Conditions Precedent to the Sellers’ Obligations. The obligation
of the Sellers to sell the Membership Interests and to consummate the
Transactions is subject to the satisfaction as of the Closing of each of the
following conditions:

 

(a)          Each of the representations and warranties of the Buyer made in
this Agreement shall have been true and correct in all material respects as of
the date hereof and shall be true and correct in all material respects on and as
of the Closing Date as though made on and as of the Closing Date (except that
those representations and warranties which address matters as of or for a
particular date or time period shall remain so true and correct only as of such
date or for such time period).

 

(b)          The Buyer shall have performed in all material respects each of the
covenants of the Buyer contained in this Agreement required to be performed by
it on or prior to the Closing Date.

 

 - 14 - 

 

 

(c)          The Buyer shall have delivered to the Sellers a certificate dated
the Closing Date and signed by an authorized officer of the Buyer stating that
each of the conditions set forth in Section 3.2(a) and Section 3.2(b), above,
has been satisfied as of the Closing Date. The statements contained in such
certificate shall be a warranty of the Buyer which shall survive the Closing for
the period provided in Article VII, below.

 

(d)          On the Closing Date, there shall not be effective or continuing
against the Buyer, any Seller or Company any Proceeding wherein a ruling has
been or reasonably could be issued by a Governmental Body that would (i) prevent
consummation of the purchase and sale of the Membership Interests, (ii) cause
the purchase and sale of the Membership Interests to be rescinded following the
Closing, or (iii) affect adversely in any material respect the right of the
Sellers to sell the Membership Interests and to receive the full Purchase Price
therefor. In the event any such Proceeding is effective or continuing on what
otherwise would have been the Closing Date, the Sellers shall have the right, by
written notice to the Buyer delivered within two (2) calendar days of such
originally scheduled Closing Date, to extend the Closing Date for a reasonable
period not to exceed fifteen (15) calendar days after such originally scheduled
Closing Date to allow a ruling to be issued in such Proceeding; provided, that
the Closing Date shall not extend beyond the date when a ruling satisfying any
of subsections (i)-(iii), above, would no longer reasonably be issued.

 

(e)          The Buyer shall have delivered to the Sellers, or to the lenders of
Company, as applicable, the following:

 

(i)          The Estimated Closing Payment and the Estimated Indebtedness in the
manner specified in Section 2.2, above.

 

(ii)         A certificate from an officer of the Buyer, in a form reasonably
satisfactory to the Sellers, setting forth the resolutions of the Board of
Directors of the Buyer authorizing the execution of this Agreement and all
Transaction Documents to which the Buyer is a party and the taking of any and
all actions deemed necessary or advisable to consummate the Transactions.

 

(iii)        A good standing certificate for the Buyer issued by the Secretary
of State of the State of Delaware within a reasonable period of time prior to
the Closing Date.

 

(iv)        The TSA, duly executed by the Buyer.

 

In the event that any of the foregoing conditions to Closing shall not have been
satisfied as of the Closing Date and the Sellers elect to consummate the
Transactions despite such failure, the Sellers shall be deemed to have fully
waived the satisfaction of such conditions.

 

Article IV
REPRESENTATIONS AND WARRANTIES REGARDING EACH SELLER

 

Except as set forth in the Disclosure Schedules, each Seller severally, but not
jointly, makes the following representations and warranties as of the date
hereof and as of the Closing Date (except that those representations and
warranties which address matters as of or for a particular date or time period
shall remain so true and correct only as of such date or for such time period).
No representation or warranty shall be qualified or otherwise affected by any
fact or item disclosed on any Disclosure Schedule unless disclosed on a
Disclosure Schedule that references the section in Article IV or Article V that
it qualifies or otherwise affects; provided, however, any disclosure set forth
in any particular section of the Disclosure Schedules shall be deemed to be
disclosed for any other section of the Disclosure Schedules to the extent that
its relevance or applicability to such other section of the Disclosure Schedules
is reasonably apparent.

 

 - 15 - 

 

 

4.1          Organization and Authority. Such Seller is duly incorporated,
validly existing and in good standing under the Laws of the State of its
incorporation. Such Seller has full corporate power and authority to execute and
deliver the Transaction Documents to which such Seller is a party and to perform
such Seller’s obligations thereunder. The execution and delivery by such Seller
of each Transaction Document to which it is a party and the performance by such
Seller of the Transactions have been duly approved by all requisite corporate
action on the part of such Seller. Each Transaction Document to which such
Seller is a party constitutes the valid and legally binding obligation of such
Seller, enforceable against such Seller in accordance with the terms of such
Transaction Document.

 

4.2          Membership Interest Ownership. Such Seller owns of record and
beneficially the number of the Membership Interests set forth next to such
Seller’s name on Schedule 4.2, free and clear of any Encumbrance or restriction
on transfer (other than any restriction under any securities Law). No Seller is
a party to (a) any option, warrant, purchase right, right of first refusal,
call, put or other Contract (other than this Agreement) that could require such
Seller to sell, transfer or otherwise dispose of any Membership Interests or (b)
any voting trust, proxy or other Contract relating to the voting of any
Membership Interests.

 

4.3          No Conflicts. Except as set forth on Schedule 4.3, neither the
execution and delivery of this Agreement nor the performance of the Transactions
will, directly or indirectly, with or without notice or lapse of time (a)
violate any Organizational Document of such Seller, (b) violate any Law to which
such Seller is subject, or (c) require any material consent, authorization,
approval, exemption or other action by, or any filing, registration or
qualification with, any Person.

 

4.4          Litigation. There is no Proceeding pending or, to the Knowledge of
such Seller, threatened, against such Seller relating to or affecting the
Transactions.

 

4.5          No Brokers’ Fees. Such Seller has no liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions for which the Buyer or Company could be liable.

 

4.6          No Other Representations and Warranties. Except for the
representations and warranties expressly set forth in this Article IV, each as
qualified by the Disclosure Schedules, none of the Sellers, Company or any other
Person has made or makes any other representation or warranty whatsoever,
express or implied, either written or oral or at law or in equity, with respect
to the Sellers, including, but not limited to, any representation or warranty as
to the accuracy or completeness of any information regarding the Sellers.

 

 - 16 - 

 

 

Article V
REPRESENTATIONS AND WARRANTIES REGARDING COMPANY

 

Except as set forth in the Disclosure Schedules, each Seller jointly and
severally makes the following representations and warranties as of the date
hereof and as of the Closing Date (except that those representations and
warranties which address matters as of or for a particular date or time period
shall remain so true and correct only as of such date or for such time period).
No representation or warranty shall be qualified or otherwise affected by any
fact or item disclosed on any Disclosure Schedule unless disclosed on a
Disclosure Schedule that references the section in Article IV or Article V that
it qualifies or otherwise affects; provided, however, any disclosure set forth
in any particular section of the Disclosure Schedules shall be deemed to be
disclosed for any other section of the Disclosure Schedules to the extent that
its relevance or applicability to such other section of the Disclosure Schedules
is reasonably apparent.

 

5.1          Organization, Qualification and Corporate Power; Records. Company
is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Florida. Company has full limited
liability company power and authority to conduct the businesses in which it is
engaged and to own and use the properties and assets that it purports to own or
use. Company has delivered to the Buyer correct and complete copies of the
Organizational Documents of Company and the minutes and other records of the
meetings (including any actions taken by written consent or otherwise without a
meeting) of the members and managers of Company. Company is duly qualified to do
business and is in good standing as a foreign limited liability company in each
jurisdiction listed on Schedule 5.1, which jurisdictions constitute as of the
time immediately prior to the Closing the only jurisdictions in which the
character of the properties it owns, operates or leases or the nature of its
activities makes such qualification necessary. The minute books and other
records of the meetings of Company are accurate and complete in all material
respects. Set forth on Schedule 5.1 is a correct and complete list of the
managers and officers of Company as of the Closing Date.

 

5.2          Capitalization. The Membership Interests constitute all of the
issued and outstanding membership interests of Company. All of the Membership
Interests are validly issued in accordance with Company’s operating agreement
and applicable Law, and Company’s operating agreement does not require, and the
Sellers are not otherwise obligated to make, any payments with respect to the
Membership Interests or additional contributions to Company by reason of the
Sellers’ ownership of membership interests of Company or their status as a
member of Company, and Company does not have any claim therefor. There are no
outstanding securities convertible into or exchangeable for Equity Interests of
Company or any options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, calls, puts, rights of first refusal or
other Contracts that could require Company to issue, sell or otherwise cause to
become outstanding or to acquire, repurchase or redeem Equity Interests of
Company. Company does not own, directly or indirectly, any capital stock or
other equity or ownership interest of any Person (whether or not such entity is
disregarded for Tax purposes). Company does not have any right to acquire,
directly or indirectly, any outstanding capital stock of, or equity interest in,
any Person.

 

5.3          No Conflicts. Except as set forth on Schedule 5.3, neither the
execution and delivery of this Agreement by either Seller nor the performance of
the Transactions will, directly or indirectly, with or without notice or lapse
of time: (a) violate any Organizational Document of Company; (b) violate any Law
to which Company or any asset owned or used by Company is subject; or (c)
violate, conflict with, result in a breach of, constitute a default under,
result in the acceleration of or give any Person the right to accelerate the
maturity or performance of, or to cancel, terminate, modify or exercise any
remedy under, any Material Contract.

 

 - 17 - 

 

 

5.4          Financial Statements.

 

(a)          Attached as Schedule 5.4(a) are the following financial statements
(collectively, the “Financial Statements”): (i) the unaudited balance sheets of
Company as of September 30, 2013 and September 30, 2014, and unaudited
statements of income and cash flow for the fiscal years ended September 30, 2013
and September 30, 2014; and (ii) an unaudited balance sheet (the “Interim
Balance Sheet”) of Company as of July 31, 2015, and an unaudited statement of
income for the ten (10) month period then ended. The Financial Statements have
been prepared in accordance with GAAP, and present fairly in accordance with
GAAP the financial condition and results of operations of Company as of the
year-to-date dates and for the relevant periods set forth therein; provided,
however, that the financial statements described in clause (i) above lack notes
and the financial statements described in clause (ii) above are subject to
normal, recurring year-end adjustments and lack notes.

 

(b)          Company’s books and records are complete and correct in all
material respects with respect to the financial matters included in the
Financial Statements.

 

(c)          Company is not a guarantor of any financial or performance
obligations of any other Person. No current or former member of Company has any
claim against Company, and Company has no obligations to any current or former
member of Company, or any of their Affiliates, except as provided in any
Transaction Document or as set forth on Schedule 5.4(c).

 

(d)          Company has not entered into any off balance sheet financial
arrangements, including any transaction involving a hedge or derivative
financial instrument.

 

(e)          Except as set forth on Schedule 5.4(e), all accounts receivable of
Company (i) represent monies due for goods sold and delivered or services
rendered in each case in the ordinary course of business and (iii) to the
Sellers’ Knowledge, are not subject to any valid claim for refund or adjustment
or any valid defense or right of set-off. To the Sellers’ Knowledge, there are
no current disputes regarding the collectability of any such accounts
receivable.

 

(f)          Schedule 5.4(f) provides accurate information with respect to each
account maintained by or for the benefit of Company at any bank or other
financial institution including the name of the bank or financial institution,
the account number and the names of the Persons with signature authority over
such accounts.

 

5.5          Absence of Certain Changes. Except as set forth on Schedule 5.5,
since January 31, 2015, Company has not:

 

(a)          sold, leased, transferred or assigned any asset with a value in
excess of $100,000, other than for fair consideration in the ordinary course of
business;

 

 - 18 - 

 

 

(b)          experienced any damage, destruction or loss (whether or not covered
by insurance) to its property or assets in excess of $500,000;

 

(c)          entered into any Contract involving the scheduled payment or
receipt of more than $500,000 in any twelve (12) month period, and no Person has
accelerated, terminated, modified or canceled any Contract involving scheduled
payments or receipts of more than $500,000 in any twelve (12) month period, to
which Company is a party;

 

(d)          had a material Encumbrance (other than any Permitted Encumbrance)
imposed upon any asset of Company;

 

(e)          issued, created, incurred or assumed any Indebtedness involving
more than $500,000;

 

(f)          canceled, compromised, waived or released any right or claim or any
Indebtedness owed to it, in any case involving more than $500,000;

 

(g)          issued, granted, sold or otherwise disposed of any of its Equity
Interests or declared, set aside, made or paid any dividend or distribution with
respect to its Equity Interests (except for distributions of cash to the
Sellers) or redeemed, purchased or otherwise acquired any Equity Interests of
Company or amended any of its Organizational Documents;

 

(h)          granted any increase in the compensation of any of its managers or
officers, except in the ordinary course of business, or entered into any
employment, severance or bonus agreement with any of its employees, managers or
officers;

 

(i)          made a material change in its financial or tax accounting methods,
principles or practices;

 

(j)          made any capital expenditure outside the ordinary course of
business or made any single capital expenditure in excess of $100,000 or capital
expenditures exceeding $500,000 in the aggregate;

 

(k)          entered into any material transaction or taken any other material
action, in each case, outside the ordinary course of business or inconsistent
with its past practices, other than entering into this Agreement;

 

(l)          entered into any Contract containing any material covenant that
purports to restrict the business activity of Company or limit the freedom of
Company to engage in any line of business or to compete with any Person; or

 

(m)          agreed or committed to any of the foregoing.

 

5.6          Title to and Sufficiency of Assets. Except as set forth on Schedule
5.6, Company has good and marketable title to every material asset shown on the
Interim Balance Sheet or acquired by Company after the Interim Balance Sheet
Date (the “Assets”), free and clear of any Encumbrances except Permitted
Encumbrances, except for properties and assets disposed of in the ordinary
course of business since the Interim Balance Sheet Date. Except as set forth on
Schedule 5.6, the Assets, properties or assets which Company has a valid
leasehold interest, and any properties or assets which Company has the lawful
right to use together include all of the material tangible and intangible
property and assets necessary for the continued conduct of Company’s business
after the Closing in substantially the same manner as conducted prior to the
Closing.

 

 - 19 - 

 

 

5.7          Real Property.

 

(a)          Company does not, and has not, owned any real property.

 

(b)          Schedule 5.7(b) lists all of the material real property leased,
subleased or otherwise occupied or used by Company (the “Leased Real Property”).
For each item of Leased Real Property, Schedule 5.7(b) lists the lease,
sublease, or other Contract pursuant to which Company holds a legal interest in,
or has a right to occupy or use, the Leased Real Property and all material
amendments, renewals, or extensions thereto (each, a “Lease”).

 

(c)          Company does not use real property in its business in any material
respects other than the Leased Real Property. Company is not a sublessor of, and
has not assigned any lease covering, any material item of Leased Real Property.
To the Sellers’ Knowledge, the Leased Real Property complies in all material
respects with all material Laws, including zoning requirements, and Company has
not received any written notifications from any Governmental Body requiring
improvements to the Leased Real Property. Company is not a party to or bound by
any Contract (including any option) for the purchase or sale of any real
property interest or any Contract for the lease to or from Company of any real
property interest not currently in possession of Company.

 

5.8          Contracts.

 

(a)          Schedule 5.8(a) lists the following Contracts to which Company is a
party (collectively, the “Material Contracts”):

 

(i)          each Contract that involves the delivery or receipt of a material
amount of products or services that was not entered into in the ordinary course
of business;

 

(ii)         each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract materially affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate scheduled payments of less than $10,000 in any twelve (12) month
period and with terms of less than one year; but expressly including all leases
for vehicles);

 

(iii)        each joint venture, partnership or Contract involving a sharing of
profits, losses, costs or liabilities with any other Person;

 

(iv)        each Contract containing any material covenant that purports to
restrict the business activity of Company or limit the freedom of Company to
engage in any line of business or to compete with any Person;

 

 - 20 - 

 

 

(v)         each power of attorney;

 

(vi)        each Contract between or among Company on the one hand and any
Seller or any Affiliate of any Seller (other than Company) on the other hand;

 

(vii)       each settlement agreement that has continuing effect after the
Closing;

 

(viii)      each Current Government Contract (except for task orders, delivery
orders and purchase orders pursuant to each Current Government Contract);

 

(ix)         each Contract for Indebtedness.

 

(b)          Each Contract (including the Material Contracts), with respect to
Company, is legal, valid, binding, enforceable, in full force and effect and
will continue to be so on the same terms immediately after the Closing Date.
Company has provided Buyer complete and correct copies of all written Material
Contracts (including any and all amendments and other modifications to such
Contracts) and a written description of the services to be provided and prices
to be paid (if any) of all non-written Material Contracts. Schedule 5.8(b) sets
forth a list of all services (by general category) provided to Company by the
Sellers or their Affiliates that are necessary and critical for the continued
conduct of Company’s business after the Closing in substantially the same manner
as conducted prior to the Closing.

 

(c)          There exists no breach, default or violation on the part of Company
or, to the Sellers’ Knowledge, on the part of any other party to any Contract of
Company (including the Material Contracts) nor has Company received written or,
to the Sellers’ Knowledge, oral notice of any breach, default or violation to
any Contract of Company (including the Material Contracts). Company has not
received written or, to the Sellers’ Knowledge, oral notice of an intention by
any party to any Material Contract that provides for a continuing obligation by
any party thereto on the date hereof to terminate such Material Contract or
amend the terms thereof, other than modifications in the ordinary course of
business that do not adversely affect Company. Notwithstanding anything to the
contrary contained in this Section 5.8(c), the Sellers are not making any
representations or guarantee that a party to a Material Contract will not
terminate or amend the terms of such Material Contract after the Effective Date
or the Closing. Company has not waived any material rights under any Material
Contract. To the Sellers’ Knowledge, no event has occurred which either
entitles, or would, with notice or lapse of time or both, entitle any party to
any Material Contract (other than Company) to declare breach, default or
violation under any such Material Contract or to accelerate, or which does
accelerate, the maturity of any Indebtedness of Company under any such Material
Contract.

 

(d)          (i)          Schedule 5.8(d)(i) lists Company’s project charge
codes as of the Effective Date and the time immediately prior to the Closing
with respect to each Current Government Contract, and with respect to each such
charge code, Schedule 5.8(d)(i) accurately lists: (A) the customer; (B) the
customer’s contract number corresponding to the charge code; (C) the customer’s
order number; (D) Company’s internal project charge code number; (E) the
corresponding project name; (F) the end date; (G) inception to May 31, 2015
funding; (H) inception to May 31, 2015 revenue received; (I) the contract’s
ceiling; (J) payments due as of thirty (30) days or more prior to the date of
this Agreement for work previously performed and billed; and (K) subcontractors
who accounted for more than one-third (1/3) of the total contract billings
during the period January 1, 2015 to May 31, 2015. Schedule 5.8(d)(i) also
indicates the basis for billing with respect to the charge codes that represent
fixed price task orders.

 

 - 21 - 

 

 

(ii)         Schedule 5.8(d)(ii) lists all Government Bids as of August 11,
2015, including task order bids under Current Government Contracts, submitted by
Company and for which no award has been made thirty (30) days or more prior to
August 11, 2015, and with respect to each such Government Bid, Schedule
5.8(d)(ii) accurately lists: (A) the customer agency and title; (B) the request
for proposal (RFP) number or, if such Government Bid is for a task order under a
prime contract or GSA schedule, the applicable prime contract or GSA schedule
number, (C) the date of proposal submission; (D) the expected award date, if
known; (E) the estimated period of performance; and (F) the estimated value
based on the proposal, if any. All Government Bids listed on Schedule
5.8(d)(ii): were submitted in the ordinary course of business; were based on
assumptions believed by the management of Company to be reasonable; and, to the
Sellers’ Knowledge, (x) as of the date of such Government Bid, were capable of
performance by Company in accordance with the terms and conditions of such
Government Bid without a financial loss to Company (based on Company’s then
current overhead and indirect charges) and (y) no material change has occurred
since the date of such Government Bid that could reasonably be expected to cause
a material financial loss to Company (based on Company’s overhead and indirect
charges as of the Effective Date and the time immediately prior to the Closing)
as a result of performance by Company in accordance with the terms and
conditions of such Government Bid.

 

(e)          Except as set forth on Schedule 5.8(e), (i) the Company has not,
since September 30, 2014, received written notification of significant
performance deficiencies that could reasonably be expected to result in material
claims against the Company (or any successors in interest) by a Governmental
Body, a prime contractor or a higher-tier subcontractor in excess of $250,000
individually or $500,000 in the aggregate; (ii) to the Sellers’ Knowledge, the
Current Government Contracts are not as of the Effective Date or the time
immediately prior to the Closing the subject of bid or award protest
proceedings; and (iii) no Person has notified Company in writing or, to the
Sellers’ Knowledge, orally that any Governmental Body, prime contractor or
higher-tier subcontractor under a Current Government Contract intends to seek
Company’s agreement to lower rates under any of the Current Government Contracts
or Government Bids, including but not limited to any task order under any
Government Bids.

 

(f)          Except as set forth on Schedule 5.8(f): (i) no termination for
default, cure notice or show cause notice, or similar notice, either in writing
or, to Company’s Knowledge, orally, has been issued or threatened and remains
unresolved with respect to any Government Contract or Government Bid; (ii) no
written past performance evaluation received by Company with respect to any such
Government Contract has set forth a default or other failure to perform
thereunder or termination or default thereof; and (iii) all invoices and claims
(including requests for progress payments and provisional costs payments)
submitted under each Government Contract were current, accurate and complete in
all material respects as of their submission date.

 

 - 22 - 

 

 

(g)          (i)          Neither Company nor any of Company’s managers or
officers as of the time immediately prior to the Closing has, since November 1,
2001, been, or is as of the time immediately prior to the Closing, debarred,
suspended, proposed for suspension or debarment from bidding on any Government
Contract, declared non-responsible or ineligible, or otherwise excluded from
participation in the award of any Government Contract or for any reason been
listed on the List of Parties Excluded from Federal Procurement and
Non-procurement Programs. To the Sellers’ Knowledge, none of Company’s employees
is, as of the time immediately prior to the Closing, suspended or debarred. No
debarment, suspension or exclusion proceeding has, since November 1, 2001, been
initiated or, to the Sellers’ Knowledge, threatened in writing against Company.

 

(ii)         Except as set forth on Schedule 5.8(g)(ii), since January 1, 2008:
(A) Company has not undergone and, to the Sellers’ Knowledge, is not undergoing
any audit, inspection, survey or examination of records by any Governmental Body
relating to any Government Contract; (B) Company has not received written or, to
the Sellers’ Knowledge, oral notice of, and Company has not undergone any
investigation or review relating to any Government Contract; (C) no such audit,
review, inspection, investigation, survey or examination of records is, to the
Sellers’ Knowledge, threatened; (D) Company has not received any official
written notice that it is or was being specifically audited or investigated by
any Governmental Body; and (E) Company has not received any written or, to the
Sellers’ Knowledge, oral notice that any audit, review, inspection,
investigation, survey or examination of records described in this section, has
revealed any fact, occurrence or practice which could reasonably be expected to
cause Company to incur a loss in excess of $50,000.

 

(iii)        Company has not, at any time during the last seven (7) years, made
any written voluntary disclosure of any violation of Federal criminal law
involving fraud, conflict of interest, bribery, or gratuity violations found in
Title 18 U.S.C. or a violation of the civil False Claims Act (31 U.S.C.
3729-3733) or disclosure required by Federal Acquisition Regulation (FAR)
52.203.13 to any Governmental Body or other customer or prime contractor or
higher-tier subcontractor related to any suspected, alleged or possible
violation of a contract requirement, any apparent or alleged irregularity,
misstatement or omission arising under or relating to a Government Contract or
Government Bid, or any violation of law or regulation.

 

(iv)        As of the Effective Date and the time immediately prior to the
Closing, no Current Government Contract (which is funded as of the Effective
Date or the time immediately prior to the Closing) has incurred or, to the
Sellers’ Knowledge, projects losses or cost overruns as of the Effective Date or
the time immediately prior to the Closing, based on Company’s overhead and
indirect charges as of the Effective Date or the time immediately prior to the
Closing, in an amount exceeding $10,000 per individually funded order (task
order, delivery order, etc.) over the remaining period of performance for such
Current Government Contract. As of the Effective Date and the time immediately
prior to the Closing, all submissions, if any, required to be made to the
Defense Contract Audit Agency (DCAA) by Company, including with respect to any
indirect rates, have been made and were complete and correct in all material
respects.

 

 - 23 - 

 

 

(v)          (A) No written claims, or claims threatened in writing, have been
received by Company during the last seven (7) years with respect to express
warranties and guaranties contained in Government Contracts on products or
services provided by Company; (B) no such claims have been made against Company
in the past seven (7) years; and (C)  no amendment has been made to any written
warranty or guaranty contained in any Government Contract that would reasonably
be expected to result in Company incurring a loss in excess of $50,000,
individually or in the aggregate. Except in connection with any Government
Contract involving the Federal Aviation Administration, all service warranty
obligations of Company are performed by employees of Company.

 

5.9          Intellectual Property.

 

(a)          Company owns or has the right to use all Intellectual Property
necessary for the operation of the business of Company as conducted as of the
time immediately prior to the Closing. To the Sellers’ Knowledge, Company is not
violating or infringing upon any Intellectual Property of any Person.

 

(b)          Schedule 5.9(b) identifies each active patent or registration
(including copyright, trademark and servicemark) that has been issued to Company
with respect to any of its Intellectual Property, identifies each active patent
application or application for registration that Company has made with respect
to any of its Intellectual Property, and identifies each material license,
agreement or other permission that Company has granted to any Person with
respect to any Intellectual Property owned by Company. With respect to each item
of Intellectual Property listed in Schedule 5.9(b): (i) Company possesses all
right, title and interest in and to the item, free and clear of any Encumbrance
other than Permitted Encumbrances and (ii) no Proceeding is pending or, to the
Sellers’ Knowledge, is threatened, that challenges the legality, validity,
enforceability, use or ownership of such item.

 

(c)          Schedule 5.9(c) identifies each material item of Intellectual
Property that any Person other than Company owns and that Company uses pursuant
to license (excluding shrink-wrap, click-wrap, click-through or other similar
licenses with respect to off-the-shelf or generally available personal computer
software), agreement or permission (a “License”). With respect to each item of
Intellectual Property required to be identified in Schedule 5.9(c): (i) to the
Sellers’ Knowledge, no Proceeding is pending or is threatened that challenges
the legality, validity or enforceability of such item and (ii) Company has not
granted any sublicense or similar right with respect to the License relating to
such item. Company has paid all fees, costs and expenses required to be paid by
it prior to the Closing Date with respect to each material item of Intellectual
Property that any Person other than Company owns and that Company uses pursuant
to license, agreement or permission.

 

(d)          Notwithstanding the representations or warranties in any other
Section in this Agreement, this Section 5.9 constitutes the Sellers’ sole and
exclusive representations and warranties covering intellectual property matters.

 

 - 24 - 

 

 

5.10       Tax. Company has timely filed or timely caused to be filed, on or
prior to the Closing Date, all Tax Returns which are required to be filed by or
with respect to Company on or prior to the Closing Date (including applicable
extensions). All Taxes of Company that have come due and are required to be paid
by it through the time immediately prior to the Closing have been paid in full
or adequate provision in accordance with GAAP has been made therefore by the
establishment of reserves. All deposits required by Law to be made by Company as
of the time immediately prior to the Closing with respect to employees and other
withholding Taxes have been duly made. There are no Encumbrances on any of the
assets of Company that arose in connection with, or otherwise relate to, any
failure (or alleged failure) to pay any Tax. Except as set forth on Schedule
5.10, no deficiency for any Tax or claim for additional Taxes that has not been
settled or otherwise disposed of has been asserted or assessed against Company
in writing. Except as set forth on Schedule 5.10, Company has not granted any
waiver of any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to Tax assessment or deficiency. Company has not
been a United States real property holding corporation within the meaning of
Code § 897(c)(2) during the applicable period specified in Code §
897(c)(1)(A)(ii). Company is not a party to any Tax allocation, sharing,
reimbursement or similar agreement. Company has not been a member of any
Affiliated Group filing a consolidated Tax Return (other than a group the common
parent of which is Johnson Controls). Company has no any liability for Taxes of
any Person (other than Company) under Treasury Regulation § 1.1502-6 (or any
similar provision of any other Law), as a transferee or successor, or by any
Contract principally addressing Taxes. Notwithstanding the representations and
warranties in any other Section in this Agreement, this Section 5.10 constitutes
the Sellers’ sole and exclusive representations and warranties with respect to
any tax matters.

 

5.11       Legal Compliance. Company is in compliance with all applicable Laws
and Permits. Schedule 5.11 contains a complete and accurate list of each
material Permit held by Company. To the Sellers’ Knowledge, each Permit listed
on Schedule 5.11 is valid and in full force and effect.

 

5.12       Litigation. Except as set forth on Schedule 5.12, there is no
Proceeding pending or, to the Sellers’ Knowledge, threatened, against Company
affecting any of its properties or assets or alleging any failure by Company to
comply with any Law or Permit. There is no outstanding Order to which Company is
subject.

 

5.13       Environmental. To the Sellers’ Knowledge:

 

(a)          Company is in material compliance with all Environmental Laws;

 

(b)          Company has obtained, and is in material compliance with, all
Permits that are required pursuant to any Environmental Law for the current
operation of its business;

 

(c)          Company has not received any written notice or report regarding any
actual or alleged violation of any Environmental Law, or any liabilities or
potential liabilities, including any investigatory, remedial or corrective
obligations, relating to it or its facilities arising under any Environmental
Law;

 

(d)          Company has not treated, stored, disposed of, transported, handled
or released any Hazardous Substance in a manner that has given rise to any
liability of Company; and

 

(e)          Company has not, either expressly or by operation of law, assumed
or undertaken any liability, including any obligation for corrective or remedial
action, of any other Person relating to any Environmental Law.

 

 - 25 - 

 

 

All Permits described in Section 5.13(b) above are set forth on Schedule 5.11.
Notwithstanding the representations or warranties in any other Section in this
Agreement, this Section 5.13 constitutes the Sellers’ sole and exclusive
representations and warranties with respect to environmental matters.

 

5.14       Employees; Subcontractors.

 

(a)          Schedule 5.14(a) sets forth the name, job title and current salary
with respect to each employee of Company as of the Effective Date. Schedule
5.14(a) lists any employment, severance or bonus agreements with any employee
who is listed thereon. Company has provided Buyer complete and correct copies of
all such agreements. Company is not a party to or bound by any collective
bargaining agreement. Company is not as of the time immediately prior to the
Closing experiencing any strike, slowdown, picketing or work stoppage. There is
no lockout of any employees by Company as of the time immediately prior to the
Closing. To the Sellers’ Knowledge, there is no organizational effort being made
or threatened by or on behalf of any labor union with respect to employees of
Company as of the time immediately prior to the Closing. Schedule 5.14(a)
identifies each employee of Company who is not fully available to perform work
because of disability or other leave and sets forth the nature of such leave
(STD, LTD or workers compensation related injury) and, to the Sellers’
Knowledge, the anticipated date of return to full service. To the Sellers’
Knowledge: (i) the consummation of the transactions contemplated by this
Agreement will not have a material adverse effect on Company’s labor relations,
and (ii) none of Company’s employees with an annual base salary in excess of
$75,000 has indicated (orally or in writing), at any time within the ninety (90)
days prior to the date hereof, an intent to terminate his or her employment with
Company.

 

(b)          Schedule 5.14(b) contains a correct and complete list of all
subcontractors (excluding attorneys and accountants) used by Company as of
August 6, 2015, specifying, with respect to each project for which Company has
engaged such subcontractor, the name of the subcontractor, description of
services provided, fees Company is obligated to pay to such subcontractor
pursuant to any Contract in effect between Company and such subcontractor, the
amount invoiced to Company by such subcontractor as of August 6, 2015 and the
amount yet to be submitted by such subcontractor to Company for payment by
Company as of August 6, 2015 pursuant to such Contract. Each subcontractor
required to be so listed has the requisite authorizations required to provide
the services such subcontractor provides the Company. Company has not treated
any Person as an independent contractor or subcontractor who should have been
treated as a common-law employee. Other than the subcontractors described on
Schedule 5.14(b), who may be considered independent contractors, Company does
not have any independent contractors.

 

(c)          None of the Company’s Contracts requires the Company to provide any
minimum benefits under the Service Contract Act, 41 U.S.C. § 351 et seq. to any
current Company employees, except for those current Company employees listed on
Schedule 5.14(c).

 

(d)          None of the Company’s Contracts requires the Company to provide any
minimum benefits under the Davis Bacon Act, 40 U.S.C. § 3141 to any current
Company employees.

 

 - 26 - 

 

 

5.15       Employee Benefits. Company participates in the Employee Benefit Plans
set forth on Schedule 5.15, each of which is maintained by Johnson Controls.
Company does not participate in, or otherwise maintain, any Employee Benefit
Plans other than as listed on Schedule 5.15. Company has provided Buyer
summaries of the Employee Benefit Plans identified as Items 2(a), (b), (c) and
(d) on Schedule 5.15, which summaries contain an accurate description of all of
the material terms thereof. All such plans will be terminated as of or prior to
the Closing, at the Sellers’ sole cost and expense.

 

5.16       Customers and Suppliers. With respect to the eight (8) month period
ended May 31, 2015, Schedule 5.16 lists (a) the ten (10) largest (by revenue
received by Company) customers of Company during such period (showing the
approximate dollar volume for each) and (b) the ten (10) largest (by amounts
paid by Company) suppliers of Company during such period (showing the
approximate revenue payments for each). Since January 1, 2015, no such customer
or supplier has terminated its relationship with Company, and, to the Sellers’
Knowledge, Company has not received any notice from any such customer or
supplier of its intent to terminate its relationship with Company or to decrease
such customer’s usage of Company’s services or products or such supplier’s
supply of services or products. Company has not received any written notice
from, and the Sellers have no Knowledge, that any customer or supplier as of the
Effective Date or the time immediately prior to the Closing intends to
materially alter its business relationship with Company. Notwithstanding
anything to the contrary contained in this Section 5.16, the Sellers are not
making any representations or guarantee that any such customer or supplier will
not terminate its relationship with Company or decrease such customer’s usage of
Company’s services or products or such supplier’s supply of services or products
or materially alter its business relationship with Company after the Closing.

 

5.17       Transactions with Related Persons. Except as set forth on Schedule
5.17, no equity holder, officer, employee or manager of Company (a) owns any
interest in any material asset used in the business of Company or (b) is a party
to any material Contract with Company.

 

5.18       Insurance. Schedule 5.18 sets forth the principle insurance program
summary to which Company is a party, covered or otherwise the beneficiary of
coverage as of the Closing Date. Johnson Controls maintains, and has maintained,
policies of insurance covering such risk and events, including personal injury,
property damage and general liability, in amounts that are required by Company’s
Contracts. Johnson Controls has not received written notice of termination or
cancellation of any such policy, except those commonly received prior to any
such renewal. Solely with respect to Company or its employees, there are no
claims pending under any of such policies as to which coverage has been
questioned, denied or disputed by the insurers of such policies or in respect of
which such insurers have reserved their rights.

 

5.19       No Brokers’ Fees. Except for Company’s obligations to Imperial
Capital, LLC (“Imperial”), Company does not have any liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions.

 

 - 27 - 

 

 

5.20       No Other Representations and Warranties. Except for the
representations and warranties expressly set forth in this Article V, each as
qualified by the Disclosure Schedules, none of the Sellers, Company or any other
Person has made or makes any other representation or warranty whatsoever,
express or implied, either written or oral or at law or in equity, with respect
to (a) Company or its businesses, including, but not limited to, any
representation or warranty as to the accuracy or completeness of any information
regarding Company or its businesses furnished or made available to the Buyer and
its Representatives (including the Confidential Information Memorandum prepared
by Imperial and any information, documents or material made available to the
Buyer in the data room, management presentations or in any other form in
expectation of the Transactions), (b) the operations, assets, prospects,
financial condition, future revenue, profitability or success of Company or its
assets, or (c) any other matter whatsoever (other than as set forth in Article
IV).

 

Article VI
REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER

 

The Buyer represents and warrants to the Sellers, as of the date hereof and as
of the Closing Date, as follows:

 

6.1          Organization and Authority. The Buyer is a corporation duly
incorporated or formed, validly existing and in good standing under the Laws of
the State of Delaware. The Buyer has full corporate power and authority to
execute and deliver the Transaction Documents to which it is a party and to
perform its obligations thereunder. The execution and delivery by the Buyer of
each Transaction Document to which it is a party and the performance by the
Buyer of the Transactions have been duly approved by all requisite corporate
action of the Buyer. This Agreement constitutes the valid and legally binding
obligation of the Buyer, enforceable against the Buyer in accordance with the
terms of this Agreement. Upon the execution and delivery by the Buyer of each
Transaction Document to which it is a party, such Transaction Document shall
constitute the valid and legally binding obligation of the Buyer, enforceable
against the Buyer in accordance with the terms of such Transaction Document.

 

6.2          No Conflicts. Neither the execution and delivery of this Agreement
nor the performance of the Transactions will, directly or indirectly, with or
without notice or lapse of time (a) violate any Law to which the Buyer is
subject, (b) violate any Organizational Document of the Buyer or (c) violate,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of or give any Person the right to accelerate the maturity or
performance of, or to cancel, terminate, modify or exercise any remedy under,
any material Contract to which the Buyer is a party.

 

6.3          Litigation. There is no Proceeding pending or, to the Knowledge of
the Buyer, threatened, against the Buyer relating to or affecting the
Transactions.

 

6.4          No Brokers’ Fees. The Buyer has no liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions for which any Seller could be liable.

 

6.5          Investment Purpose. The Buyer has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its purchase of the Membership Interests. The Buyer confirms that the
Sellers have made available to the Buyer the opportunity to ask questions of the
Sellers and the officers and management employees of Company and to acquire
additional information about the business and financial condition of Company.
Buyer is acquiring the Membership Interests purchased hereunder for its own
account and not with a view to distribution of such Membership Interests in
violation of the Securities Act.

 

 - 28 - 

 

 

Article VII
INDEMNIFICATION

 

7.1          Indemnification by the Sellers.

 

(a)          Subject to the terms and conditions of this Article VII, each
Seller, severally based on such Seller’s individual breach and not jointly with
any other Seller, shall indemnify and hold harmless the Buyer, Company and their
successors and permitted assigns (collectively, the “Buyer Indemnified Parties”)
for all Losses relating to or arising from: (i) any breach or inaccuracy of any
representation or warranty made by such Seller in the Transaction Documents
(other than in Article V of this Agreement); and (ii) any breach of any covenant
or agreement of such Seller in the Transaction Documents.

 

(b)          Subject to the terms and conditions of this Article VII, the
Sellers, jointly and severally, shall indemnify and hold harmless the Buyer
Indemnified Parties for all Losses relating to or arising from:

 

(i)          any breach or inaccuracy of any representation or warranty made by
the Sellers in Article V of this Agreement;

 

(ii)         any Employee Benefit Plan of Johnson Controls;

 

(iii)        any employee claims against Company or any of its officers or
managers based solely on or arising solely out of incidents or matters on or
prior to the Closing Date, including any claims based on or arising out of
allegations of wrongful termination, sexual harassment or violations of any
federal, state or local statute relating to discrimination on the basis of
gender, race, age, disability, sexual preference or other protected status;

 

(iv)        any:

 

(A)         unallowable costs or any other audit disallowances made after the
Closing Date but pertaining to invoices issued by Company for work performed
prior to the Closing Date or to binding proposals or contract pricing submitted
prior to the Closing Date (but only to the extent Company or Buyer is actually
required to reimburse or repay any such costs or disallowances);

 

(B)         breach or violation of the Service Contract Act, 41 U.S.C. § 351 et
seq., arising from or relating to any act or omission on or prior to the Closing
Date;

 

(C)         breach or violation of the Davis Bacon Act, 40 U.S.C. § 3141 et
seq., arising from or relating to any act or omission on or prior to the Closing
Date;

 

 - 29 - 

 

 

(v)         Taxes (or the nonpayment thereof) of Company with respect to all
taxable periods ending on or before the Closing Date and the portion through the
end of the Closing Date for any taxable period that includes but does not end on
the Closing Date;

 

(vi)        Taxes of any Person for which Company is liable relating to a period
prior to the Closing under Reg. section 1.1502-6 (or any similar provision of
state, local or non-U.S. Law); and

 

(vii)       Taxes of any Person (other than Company) imposed on Company as a
transferee, successor, by contract, or pursuant to any Law, rule or regulation
that relates to an event or transaction at or prior to the Closing.

 

7.2          Indemnification by the Buyer. Subject to the terms and conditions
of this Article VII, the Buyer shall indemnify and hold harmless the Sellers and
their successors and permitted assigns for all Losses relating to or arising
from: (a) any breach or inaccuracy of any representation or warranty made by the
Buyer in the Transaction Documents; or (b) any breach of any covenant or
agreement of the Buyer or Company (following the Closing) in the Transaction
Documents.

 

7.3          Survival and Time Limitations. All representations, warranties,
covenants and agreements of the Parties in this Agreement shall survive the
Closing. The Sellers shall have no liability with respect to any claim under
this Agreement unless the Buyer notifies the Sellers’ Representative of such a
claim on or before the Survival Date; provided, however, that: (1) (a) any claim
relating to Section 5.10 (Tax) may only be made prior to the seven (7) year
anniversary of the Closing Date; and (b) any claim relating to Section 4.1
(Organization and Authority), Section 4.2 (Membership Interest Ownership), the
first two sentences of Section 5.1 (Organization, Qualification and Corporate
Power) or Section 5.2 (Capitalization) (each such representation in clause
(1)(b), a “Fundamental Representation”), or (2) (a) any covenant or agreement
set forth in Section 7.1(b)(iv) – (vii) may only be made prior to the seven (7)
year anniversary of the Closing Date; and (b) any covenant or agreement (other
than a covenant or agreement set forth in Section 7.1(b)(iv) – (vii)) may only
be made prior to the five (5) year anniversary of the Closing Date. The Buyer
shall have no liability with respect to any claim under this Agreement unless
the Sellers’ Representative notifies the Buyer in writing of such a claim on or
before the Survival Date; provided, however, that any claim relating to Section
6.1 (Organization and Authority) or any covenant or agreement may be made at any
time prior to the five (5) year anniversary of the Closing Date. If the Buyer or
the Sellers’ Representative, as applicable, provides proper notice of a claim
within the applicable time period set forth above, liability for such claim
shall continue until such claim is resolved.

 

7.4          Limitations on Indemnification by the Sellers.

 

(a)          The Buyer Indemnified Parties shall not be entitled to be
indemnified for Losses with respect to the matters described in Section
7.1(a)(i) and Section 7.1(b)(i) unless the aggregate of all the Sellers’
indemnification obligations to the Buyer Indemnified Parties exceeds One Hundred
Five Thousand Dollars ($105,000.00) (the “Deductible”). Except with respect to
claims under Section 7.1(a)(i) or Section 7.1(b)(i) for a breach of the
Fundamental Representations, the Sellers’ maximum aggregate liability with
respect to the matters described in Section 7.1(a)(i) and Section 7.1(b)(i)
shall (1) if the Sellers do not receive any portion of the Contingent Amount, be
limited to One Million Five Hundred Seventy Five Thousand Dollars ($1,575,000),
or (2) if the Sellers do receive any portion of the Contingent Amount, be
limited to Two Million Seven Hundred Thousand Dollars ($2,700,000) (each, the
“Cap”). The Sellers’ maximum aggregate liability with respect to (i) claims
under Section 7.1(a)(i) or Section 7.1(b)(i) for a breach of the Fundamental
Representations, (ii) claims under Section 7.1(a)(ii) or Sections 7.1(b)(ii) –
(vii) and (iii) any other liability or other Losses arising under this Agreement
shall be limited to an amount equal to the Purchase Price.

 

 - 30 - 

 

 

(b)          The Sellers shall have no liability for any Loss to the extent such
Loss: (i) has been recovered by any Indemnified Party under any policy of
insurance or from a third party, or could have been recovered, but the
non-recovery is the result of failure to exercise commercially reasonable
efforts to obtain recovery; (ii) results in any Tax benefit to the Indemnified
Party or Company (with respect to any period following the Closing); (iii) is
accounted for in the adjustment to the Purchase Price as provided in Section 2.5
or any reserve reflected on the Financial Statements or the Closing Statement;
(iv) relates to Taxes for any Tax period (or portion of any Straddle Tax Period)
beginning after the Closing Date; or (v) represents or constitutes punitive,
incidental, consequential, indirect or special damages (except to the extent
that a third party has obtained a final and nonappealable judgment therefor and
the Sellers are obligated to provide indemnification hereunder for the amounts
owed under such judgement). Each Indemnified Party shall take, and cause its
Affiliates to take, commercially reasonable steps to mitigate any Loss upon
becoming aware of any event or circumstance that would reasonably be expected
to, or does, give rise thereto.

 

(c)          All representations and warranties set forth in the Transaction
Documents are contractual in nature only and subject to the sole and exclusive
remedies set forth herein. No Person is asserting the trust of any
representation and warranty set forth in the Transaction Documents. Instead, the
Parties have agreed that should any representations and warranties of any Party
prove untrue, the other Parties shall have the specific rights and remedies
herein specified as the exclusive remedy therefore, but that no other rights,
remedies or causes of action (whether in law or in equity or whether in contract
or in tort) are permitted to any Party hereto as a result of the untruth of any
such representation and warranty.

 

(d)          Except for the representations and warranties contained in Article
IV and Article V of this Agreement, (i) no Seller or Affiliate of a Seller has
made any representation or warranty, expressed or implied, as to such Seller,
Company or their respective businesses, (ii) the Buyer has not relied upon, and
will not assert that it has relied upon, any information regarding a Seller,
Company or their respective businesses that is not set forth in Article IV and
Article V of this Agreement, and (iii) no Seller has or will be subject to any
liability to Buyer or any other Person resulting from their use of or reliance
on, any such information or any information, documents or material made
available to Buyer in any form in expectation of, or in connection with, the
Transactions.

 

(e)          All claims or causes of action (whether in contract or in tort, in
law or equity) that may be based upon, arise out of or relate to the Transaction
Documents, or the negotiation, execution or performance of the Transaction
Documents (including any representation or warranty, whether written or oral,
made in or in connection with this Agreement or as an inducement to enter into
this Agreement), may be made only against the entities that are expressly
identified as Parties hereto and their successors. No Person who is not a named
Party to this Agreement, including, without limitation, any director, manager,
officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney or representative of any named Party to this Agreement, but expressly
excluding successors to the Parties (“Non-Party Affiliates”), shall have any
liability (whether in contract or in tort, in law or in equity, or based upon
any theory that seeks to impose liability of an entity party against its owners
and Affiliates) for any obligations or liabilities arising under, in connection
with or related to the Transaction Documents or for any claim based on, in
respect of, or by reason of the Transaction Documents or their negotiation or
execution; and each Party hereto waives and releases all such liabilities,
claims and obligations against any such Non-Party Affiliates. Non-Party
Affiliates are expressly intended as third party beneficiaries of this provision
of this Agreement.

 

 - 31 - 

 

 

7.5         Third-Party Claims.

 

(a)          If a third party initiates a claim, demand, dispute, lawsuit or
arbitration (a “Third-Party Claim”) against any Person (the “Indemnified Party”)
with respect to any matter that the Indemnified Party might make a claim for
indemnification against any Party (the “Indemnifying Party”) under this Article
VII, then the Indemnified Party must promptly notify the Indemnifying Party (or
the Sellers’ Representative, in the case of the Sellers) in writing of the
existence of such Third-Party Claim and must deliver copies of any documents
served on the Indemnified Party with respect to the Third-Party Claim; provided,
however, that any failure to notify the Indemnifying Party or deliver copies
shall not relieve the Indemnifying Party from any obligation hereunder unless
and solely to the extent that the Indemnifying Party is actually prejudiced by
such failure.

 

(b)          Upon receipt of the notice described in Section 7.5(a), the
Indemnifying Party shall have the right to defend the Indemnified Party against
the Third-Party Claim. The Indemnifying Party shall keep the Indemnified Party
apprised of all material developments, including settlement offers, with respect
to the Third-Party Claim and permit the Indemnified Party to participate in the
defense of the Third-Party Claim. So long as the Indemnifying Party is
conducting the defense of the Third-Party Claim in an active and diligent
manner, the Indemnifying Party shall not be responsible for any attorneys’ fees
or other expenses incurred by the Indemnified Party regarding its participation
in the defense of the Third-Party Claim. If the Indemnifying Party exercises its
right to defend under this Section 7.5(b), the Indemnifying Party shall not
consent to the entry of any judgment or enter into any settlement with respect
to such Third-Party Claim without the prior written consent of the Indemnified
Party (such consent not to be unreasonably withheld); provided, however, that
the Indemnifying Party may settle any Third-Party Claim without the consent of
the Indemnified Party so long as such settlement only involves the payment of
monetary damages, the Indemnifying Party specifically agrees to pay such
monetary damages in full, and such settlement unconditionally releases the
Indemnified Party from all liabilities with respect to such Third-Party Claim.

 

(c)          If the Indemnifying Party declines to exercise its right to defend
under Section 7.5(b), the Indemnified Party (i) shall defend against the
Third-Party Claim in a reasonable manner and (ii) shall keep the Indemnifying
Party apprised of all material developments (including settlement offers) with
respect to the Third-Party Claim.

 

 - 32 - 

 

 

(d)          After any indemnification payment is made to any Indemnified Party
pursuant to this Article VII, the Indemnifying Party shall, to the extent of
such payment, be subrogated to all rights (if any) of such Indemnified Party
against any third party in connection with the Losses to which such payment
relates. Without limiting the generality of the preceding sentence, any
Indemnified Party receiving an indemnification payment pursuant to the preceding
sentence shall execute, upon the written request of the Indemnifying Party, any
instrument reasonably necessary to evidence such subrogation rights.

 

(e)          The Indemnified Party shall cooperate with and make available to
the Indemnifying Party such assistance, personnel, witnesses and materials as
the Indemnifying Party may reasonably request with respect to any indemnifiable
matter hereunder, including any Third Party Claim.

 

7.6          Tax Claims. Notwithstanding any other provision of this Agreement,
the control of any claim, assertion, event or proceeding in respect of Taxes of
Company shall be governed exclusively by Article VIII hereof.

 

7.7          Exclusive Remedy. The sole remedy of the Parties for any and all
claims with respect to the transactions contemplated by the Transaction
Documents shall be the indemnity set forth in this Article VII, and neither the
Buyer nor the Sellers will have any other entitlement, remedy or recourse,
whether in contract, tort or otherwise, against the other Parties with respect
to the transactions contemplated by the Transaction Documents, all of such
remedies, entitlements and recourse being expressly waived by the Parties hereto
to the fullest extent permitted by Law.

 

7.8          Other Indemnification Matters. All indemnification payments under
this Article VII or Article VIII, below, shall be deemed adjustments to the
Purchase Price. Each Seller expressly waives any right to seek contribution from
Company with respect to all or any part of such Seller’s indemnification
obligations under this Agreement.

 

Article VIII
TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between the Buyer and the Sellers for certain Tax matters following the Closing
Date:

 

8.1          Tax Periods Ending on or Before the Closing Date. Company, at the
direction and control of the Sellers’ Representative or its agent, shall timely
prepare and file, or cause to be timely prepared and filed, all Tax Returns for
Company for all Tax periods ending on or prior to the Closing Date that are due
to be filed after the Closing Date. The Sellers, jointly and severally shall
pay, or cause to be paid, all Taxes due with respect to such Tax Returns, but
only to the extent such Taxes are not accounted for in the adjustment to the
Purchase Price as provided in Section 2.2 or Section 2.5 or in any reserve
reflected on the Financial Statements or the Closing Statement, and all fees,
costs and expenses, if any, reasonably incurred by Company or Buyer in
connection with the preparation and filing of such Tax Returns of Company (but
not any consolidated Tax Return of Buyer).

 

 - 33 - 

 

 

8.2         Tax Periods Beginning Before and Ending After the Closing Date.

 

(a)          Seller’s Representative or its agent shall timely prepare and file
all Tax Returns for Company for Tax periods that begin before the Closing Date
and end after the Closing Date (the “Straddle Period Tax Returns”) in a manner
consistent with prior practice of Company (including any elections, that have
been made or not made, by Company and as are in effect at the time of Closing or
would be in effect at such time if not for the actions taken by the Buyer or
Company after the Closing). The Sellers’ Representative shall provide the Buyer
with copies of any Straddle Period Tax Returns at least forty-five (45) days
prior to the due date thereof (giving effect to any extensions thereto),
accompanied by a statement (the “Straddle Statement”) setting forth and
calculating in reasonable detail the Taxes that relate to the portion of such
Taxable period ending on the Closing Date (the “Pre-Closing Taxes”). The amount
of any Pre-Closing Taxes with respect to a Straddle Period Tax Return shall be
determined based on the amount that would be payable if the relevant Taxable
period ended on the Closing Date (i.e., an interim closing of the books). All
determinations necessary to give effect to the foregoing allocations shall be
made in a manner consistent with prior practice of Company (including any
elections that have been made or not made by Company, and as are in effect at
the time of Closing or would be in effect at such time if not for the actions
taken by the Buyer or Company after the Closing).

 

(b)          If, within five (5) days after the receipt of a Straddle Period Tax
Return and Straddle Statement, the Buyer (i) notifies the Sellers’
Representative that it disputes the manner of preparation of the Straddle Period
Tax Return or the Pre-Closing Taxes calculated in the Straddle Statement and
(ii) provides the Sellers’ Representative a statement setting forth in
reasonable detail its computation of the Pre-Closing Taxes and its proposed
adjustments to the Straddle Period Tax Return and Straddle Statement, the Buyer
and the Sellers’ Representative shall then attempt to resolve their disagreement
within five (5) calendar days following the Buyer’s notification of the Sellers’
Representative of such disagreement. If the Buyer and the Sellers’
Representative are not able to resolve their disagreement, the dispute shall be
submitted to the Resolution Accountants identified in Section 2.4(d). The
Resolution Accountants shall resolve the disagreement within thirty (30)
calendar days after the date on which they are engaged or as soon as possible
thereafter. The determination of the amount of Pre-Closing Taxes by the
Resolution Accountants shall be binding on the Parties. The cost of the services
of the Resolution Accountants shall be allocated by the Resolution Accountants
between the Buyer and the Sellers in the same proportion that the aggregate
amount of such resolved disputed items so submitted to the Resolution
Accountants that is unsuccessfully disputed by each such Party (as finally
determined by the Resolution Accountants) bears to the total amount of such
resolved disputed items so submitted. Upon the final determination of the
calculation by the Resolution Accountants, as the case may be, the Sellers, (on
a several basis, based on their Pro Rata Shares, but not joint basis), shall pay
to the Buyer, not later than five (5) Business Days after the calculation is
finally determined by the Resolution Accountants, an amount equal to the
Pre-Closing Taxes (as finally determined by the Resolution Accountants) with
respect to such Straddle Period Tax Return.

 

 - 34 - 

 

 

 

 

8.3           Tax Refunds. Any Tax refunds that are received by the Buyer or
Company, and any amounts credited against any Tax of the Buyer or Company to
which the Buyer or Company become entitled, that relate to Tax periods of
Company either (i) ending on or before the Closing Date or (ii) beginning before
and ending after the Closing Date to the extent such refunds or credits relate
to the portion of such Tax periods ending on the Closing Date, shall be for the
account of the Sellers. The Buyer shall, and shall cause Company to, cooperate,
as reasonably requested by the Sellers, in obtaining any Tax refund described in
the preceding sentence that Sellers believe should be available, including, but
not limited to, by filing appropriate forms with the applicable Governmental
Body. The Buyer shall pay over to the Sellers any such refunds or amounts of any
such credit, net of reasonable fees or expenses incurred by the Buyer or Company
in obtaining such refund or credit, within five Business Days after receipt or
entitlement thereto. The Buyer shall use its best efforts to obtain any such
refunds or credits.

 

8.4          Tax Contests and Cooperation.

 

(a)          The Buyer and the Sellers shall cooperate, as and to the extent
reasonably requested by the other Party, in connection with the filing and
preparation of any Tax Return or any audit or other proceeding that relates to
Taxes of Company. The Buyer shall deliver a written notice to the Sellers
promptly following the receipt by the Buyer of any notice of any inquiry,
demand, claim or notice of commencement of a claim, proposed adjustment,
assessment, audit, examination or other administrative or court proceeding with
respect to Taxes of Company relating to any pre-Closing period or any Straddle
Period. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such proceeding and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The Buyer and the Sellers shall retain all books and records with
respect to Tax matters pertinent to Company relating to any Tax period beginning
before the Closing Date until thirty (30) calendar days after the expiration of
the statute or period of limitations of the respective Tax periods. The Buyer
and the Sellers agree, upon request, to use commercially reasonable efforts to
obtain any certificate or other document from any Governmental Body or any other
Person as may be necessary or appropriate to mitigate, reduce or eliminate any
Tax that could be imposed (including with respect to the Transactions).

 

(b)          In the case of an audit or administrative or judicial proceeding
that relates to Taxes of Company for any pre-Closing period, the Sellers shall
have the right at their expense to be present in and control the conduct of such
audit or proceeding. The Buyer may also be present in any such audit or
proceeding and, if the Sellers do not assume the defense of any such audit or
proceeding, the Buyer may defend the same in such manner as it may deem
appropriate, including settling such audit or proceeding after giving ten (10)
calendar days’ prior written notice to the Sellers setting forth the terms and
conditions of settlement and obtaining the written consent of the Sellers, which
consent may not be unreasonably withheld, conditioned or delayed.

 

(c)          With respect to a proposed adjustment for which both the Sellers
and the Buyer or Company could be liable (e.g., Taxes imposed for a Straddle
Period), (A) the Sellers and the Buyer each may participate in the audit or
proceeding, and (B) the audit or proceeding shall be controlled by that Party
that would bear the burden of the greater portion of the sum of the adjustment
and any corresponding adjustments that may reasonably be anticipated for future
Tax periods. The principle set forth in the preceding sentence shall govern also
for purposes of deciding any issue that must be decided jointly (in particular,
choice of judicial forum) in situations in which separate issues are otherwise
controlled hereunder by the Buyer and the Sellers.

 

 - 35 - 

 

 

(d)          Notwithstanding the foregoing provisions, the Parties to this
Agreement shall endeavor to agree on a joint representative or representatives
in any proceeding in which each is entitled to and desires to be represented.

 

(e)          Except as specifically provided above, neither the Buyer nor the
Sellers shall enter into any compromise or agree to settle any claim pursuant to
any Tax audit or proceeding that would adversely affect the other Party for such
year or a subsequent year without reimbursing the other Party for such adverse
effect or without obtaining the written consent of the other Party, which
consent may not be unreasonably withheld, conditioned or delayed.

 

8.5           Certain Taxes. All transfer (including real estate transfer),
documentary, sales, use, stamp, registration and other such Taxes and fees
(including any penalties and interest) incurred as a result of the consummation
of this Agreement or the Transactions (other than Seller income Taxes) shall be
paid by the Buyer when due. The Buyer shall, at its own expense, file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees (other
than Seller income Taxes). If required by applicable Law, the Sellers shall join
in the execution of any such Tax Returns and other documentation.

 

8.6          Tax Matters.

 

(a)          Without the prior written consent of the Sellers, neither the Buyer
nor Company (or any Affiliate thereof) shall: (i) file, re-file, supplement, or
amend any Tax Return of Company for any Tax period ending on or before the
Closing Date, (ii) voluntarily approach any taxing authority regarding any Taxes
or Tax Returns of Company that were originally due on or before the Closing
Date, (iii) take any action relating to Taxes or that could create a Tax
liability in a pre-Closing Tax period or a Straddle Period (other than as
expressly contemplated by this Agreement) that is outside the ordinary course of
business, or (iv) carryback any net operating losses to a Tax period (or portion
thereof) ending on or before the Closing Date.

 

(b)          The Parties acknowledge that there will be a number of compensation
payments to employees and service providers of Company with respect to the
Transactions that will occur or be accrued on or before the Closing Date, and
the Parties agree that (i) all deductions attributable to such amounts shall be
reported on Tax Returns for Taxable periods ending on or before the Closing Date
pursuant to Section 8.1 or if applicable with respect to Tax Returns filed
pursuant to Section 8.2, the portion of the Straddle Period ending on the
Closing Date and (ii) no Party shall take, or cause any of its Affiliates to
take, any position that is inconsistent with the foregoing.

 

8.7           Allocation of Purchase Price. The relative value of the assets of
Company for purposes of the Sellers and the Buyer determining their Tax
consequences arising from the sale and purchase of the Membership Interests
shall be determined in accordance with the methodology set forth in Schedule
8.7.  The Sellers and the Buyer will follow and use such allocation methodology
in all income Tax Returns, filings or other related reports made by them.

 

 - 36 - 

 

 

8.8          Overlap. To the extent that any obligation or responsibility
pursuant to Article VII may overlap with an obligation or responsibility
pursuant to this Article VIII, the provisions of this Article VIII shall govern.

 

Article IX
PRE-CLOSING COVENANTS OF COMPANY AND SELLERS

 

9.1          Conduct of the Business of Company in the Ordinary Course. From the
date hereof until the Closing, the Sellers shall, and shall cause Company, to
use commercially reasonable efforts to carry on the business of Company in the
ordinary course consistent with past business practices except as may otherwise
be set forth herein. The Sellers shall, and shall cause Company, to use
commercially reasonable efforts to preserve the goodwill and organization of
Company’s business, preserve its relationship with its employees and its
relationships with suppliers, customers and others having material business
relations with Company. The Sellers shall not, and shall cause Company to not,
from the date hereof until the Closing, without the prior written consent of the
Buyer (which consent shall not be unreasonably withheld, conditioned or delayed)
(x) take any action that would cause the representations or warranties set forth
in Section 5.5 not to be true as of the Closing Date, (y) grant any increase in
the compensation of any of employees of Company, except in the ordinary course
of business, or (z) accelerate, terminate, modify or cancel any Contract to
which Company is a party involving the scheduled payment or receipt of more than
$500,000 in any twelve (12) month period. From the date hereof until the
Closing: each Seller shall use commercially reasonable efforts to cause the
conditions to the obligations of the Buyer set forth in Section 3.1 to be
satisfied; provided, that (i) such conditions are within the control of a
Seller; and (ii) that a Seller is not obligated to incur any material liability
or obligation as a result thereof.

 

9.2          No Negotiation. Until the earlier of the Closing or the termination
of this Agreement pursuant to Article XI, below, none of the Sellers shall, and
the Sellers shall cause Company to not, directly or indirectly, solicit,
initiate, encourage or enter into any discussions or negotiations with, or
provide any assistance or information to, or enter into any agreement with, any
Person or group of Persons (other than the Buyer) concerning any acquisition,
directly or indirectly, of the Membership Interests, or any merger,
consolidation, recapitalization, liquidation, dissolution or similar transaction
involving, or any purchase of all or a substantial portion of the assets of,
Company (each of the foregoing being referred to herein as an “Acquisition
Transaction”); provided, however, that the receipt of an unsolicited proposal
for an Acquisition Transaction from any Person without any solicitation,
initiation, encouragement, assistance or participation after the date of this
Agreement by the Sellers or Company and without entering into any discussions or
negotiations with respect to any such unsolicited proposal, will not constitute
a violation hereof. This Section 9.2 shall not prevent Imperial from responding
to inquiries received from time to time from Persons who submitted proposals to
Imperial and/or the Sellers regarding an Acquisition Transaction as part of the
process conducted by Imperial on behalf of Company and the Sellers by advising
such Persons that Company has entered into a definitive agreement with Buyer and
that the Sellers and Company cannot further discuss such Person’s proposal while
this Agreement is in effect.

 



 - 37 - 

 

 

Article X
COVENANTS

 

10.1       Use of Company Name. After the Closing, neither the Buyer nor Company
nor any Affiliate of the Buyer or Company shall make any use of any name, mark,
trade name, trademark, service mark or domain name incorporating “Johnson
Controls,” “JCI” or any letters, words or phrases confusingly similar to any of
the foregoing. Concurrently with the Closing, Buyer shall cause Company to
change its corporate name to a new name bearing no resemblance to its current
name. Notwithstanding the foregoing, but subject to compliance with the
obligations of Buyer under this Section 10.1, Sellers expressly authorize
Company to continue using the name “Johnson Controls Security Systems, L.L.C.”
(and the variant “JCSS”) until such time as the cognizant Government contracting
officer approves and executes an agreement to recognize the contractor’s change
of a name. Such authorized use shall be limited to the following purposes: (i)
performance under Government Contracts existing on the Closing Date; (ii)
executing amendments to Government Contracts existing on the Closing Date; (iii)
executing Government Contracts awarded after the Closing Date based on proposals
submitted under the name of “Johnson Controls Security Systems, L.L.C.” prior to
the Closing Date; (iv) invoicing for materials delivered and services performed
under Government Contracts awarded in the name “Johnson Controls Security
Systems, L.L.C.”; and (v) making disclosures about the transactions contemplated
by this Agreement; provided, that, in each case Buyer shall cause Company to,
and Company shall, take all actions to submit the documentation required to
effect a name change to the cognizant government contracting officer for each
Government Contract pursuant to FAR 42.12 promptly (and in no event later than
five (5) Business Days) after the Closing.

 

10.2       Press Releases and Public Announcements. From and after the date
hereof and from and after the Closing Date, no Party nor any Affiliate thereof
shall issue any press release or make any public announcement relating to the
subject matter of this Agreement without the prior written approval of the Buyer
and the Sellers’ Representative (which approval will not be unreasonably
withheld, delayed or conditioned), except as set forth on Schedule 10.2.

 

10.3       Confidentiality. The terms of this Agreement and all confidential
information disclosed by the Parties, whether before or after the Closing Date,
in connection with the Transactions, shall be kept confidential by such Persons
in accordance with the confidentiality agreement between Johnson Controls and
the Buyer (the “Confidentiality Agreement”).

 

10.4       Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that existed
on or prior to the Closing Date involving Company, each of the other Parties
will reasonably cooperate with such Party and such Party’s counsel in the
contest or defense, make available their personnel, and provide such testimony
and access to their books and records as shall be reasonably necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party. This provision shall be inapplicable to any
direct claims between Sellers, on the one hand, and Company or Buyer, on the
other hand.

 

 - 38 - 

 

 

10.5       Books and Records.

 

(a)          For two (2) years after Closing (or, with respect to Tax matters,
until the later expiration of the any relevant statute of limitations), each
Party agrees that it will reasonably cooperate with and make available (or cause
to be made available) to the other Parties, during normal business hours, all
books and records, information and employees (without substantial disruption of
employment) retained, remaining in existence or continuing to be employed after
the Closing Date which are required in connection with any Tax inquiry, audit,
or dispute or any litigation or investigation. The Party requesting any such
books and records, information or employees shall bear all of the costs and
expenses reasonably incurred in connection with providing such books and
records, information or employees. All information received pursuant to this
Section 10.5 shall be kept confidential pursuant to Section 10.3 (which shall
continue to apply to this extent following the Closing Date) by the Party
receiving it. This provision shall be inapplicable to any direct claims between
Sellers, on the one hand, and Company or Buyer, on the other hand.

 

(b)          The Sellers covenant and agree to take commercially reasonable
actions to obtain the consent of Company’s accountants to the inclusion of
information regarding Company in appropriate filings with the United States
Securities and Exchange Commission. The Sellers further covenant and agree to
cooperate with, and provide reasonable support to Buyer and Company (upon
reasonable advance written request by the Buyer and at the Buyer’s cost and
expense, provided that neither Seller shall charge Buyer for its employees’
time) as required to complete an audit of Company or in connection with any
audit conducted by the Defense Contract Audit Agency, in each case, for periods
ending before or including the Closing Date.

 

(c)          The Sellers covenant and agree to furnish Buyer with: (y) an
unaudited balance sheet of Company as of August 31, 2015, and an unaudited
statement of income for the eleven (11) month period then ended; and (z) such
other financial and operating data relating to the Company’s business that the
Sellers and/or Company produce in the ordinary course of business as Buyer may
reasonably request from time to time. For the avoidance of doubt, except for the
representations and warranties expressly set forth in this Article V, each as
qualified by the Disclosure Schedules, none of the Sellers, Company or any other
Person has made or makes any other representation or warranty whatsoever,
express or implied, either written or oral or at law or in equity, with respect
to any information provided pursuant to this Section 10.5(c).

 

(d)          The Buyer and the Sellers covenant and agree to the additional
actions set forth on Schedule 10.5(d).

 

10.6       Non-Solicitation of Employees. Each Seller covenants and agrees that,
except for general non-targeted solicitation or advertisements in newspapers,
online or through an employment agency, it will not, at any time prior to the
second anniversary of the Closing Date, directly or indirectly solicit to employ
or cause to be solicited for employment any of the employees of Company as of
the Closing Date.

 

 - 39 - 

 

 

10.7       Restrictions on Certain Activities.

 

(a)          Each Seller covenants and agrees to refrain, during the five (5)
year period following the Closing Date, in any manner, either directly,
indirectly, individually, in partnership, jointly or in conjunction with any
Person, from (x) engaging in the Restricted Activities for any Specific Client;
(y) developing capabilities to perform the Restricted Activities for any
Specific Client; or (z) obtaining or otherwise having an equity interest in any
Person whose main business is to engage in the Restricted Activities for any
Federal Client; provided, that nothing in subsection (z) shall prohibit the
continued ownership by the Sellers (directly or indirectly) of Johnson Controls
Building Automation Systems, LLC.

 

(b)          For purposes of this Agreement:

 

“Restricted Activities” means the business of security planning and assessment,
engineering and design, and systems integration, installation, upgrade and
maintenance, including, without limitation, network design and support,
information assurance, access control, building and perimeter intrusion
detection and assessment, CCTV/surveillance, video management and analytics,
smart cards, biometrics and ID management, active shooter detection, and
barricades, gates and fencing.

 

“Federal Client” means any department, agency, subdivision or other
instrumentality of the United States government.

 

“Specific Client” or “Specific Clients” means the specific organization(s) set
forth on Schedule 10.7.

 

(c)          If a Specific Client solicits either Seller to provide the
Restricted Activities, such Seller shall (i) notify Buyer in writing of such
opportunity; and (ii) refer such Specific Client to Company and/or Buyer for the
performance of such Restricted Activities.

 

10.8       Financing. Following the Effective Date, Buyer shall use commercially
reasonable efforts to obtain financing in order to consummate the Transactions
and to fund the working capital requirements of Company after the Closing.

 

Article XI
TERMINATION

 

11.1       Termination Rights. This Agreement may, by notice given prior to or
at the Closing, be terminated:

 

(a)          (i) By the Buyer if any of the conditions set forth in Section 3.1,
above, have not been satisfied as of September 30, 2015 or if satisfaction of
any such condition is or becomes impossible (other than through the failure of
the Buyer to comply with its obligations under this Agreement) and if such
breach, failure or misrepresentation is of a character that is capable of being
cured, such breach, failure or misrepresentation has not been cured by the
Sellers within three (3) calendar days after written notice thereof from the
Buyer, and the Buyer has not waived such condition; or (ii) by the Sellers’
Representative if any of the conditions set forth in Section 3.2, above, have
not been satisfied as of September 30, 2015 or if satisfaction of any such
condition is or becomes impossible (other than through the failure of the
Sellers to comply with their obligations under this Agreement) and if such
breach, failure or misrepresentation is of the character that is capable of
being cured, such breach, failure or misrepresentation has not been cured by the
Buyer within three (3) calendar days after written notice thereof from the
Sellers’ Representative, and the Sellers’ Representative has not waived such
condition;

 

 - 40 - 

 

 

(b)          By the Buyer in accordance with Section 12.12, below;

 

(c)          By mutual written consent of the Buyer and the Sellers’
Representative;

 

(d)          By the Sellers’ Representative if the Closing has not occurred on
or before September 30, 2015, because the condition set forth in Section 3.1(h)
is not satisfied; or

 

(e)          By either the Buyer or the Sellers’ Representative if the Closing
has not occurred (other than as a result of the failure of any Party seeking to
terminate this Agreement to comply with such Party’s obligations under this
Agreement) on or before October 31, 2015 (the “Termination Date”), or such later
date as the Parties may agree upon in writing or as a Party may establish under
Section 3.1(e) or Section 3.2(d), above.

 

11.2       Consequences of Termination. In the event of any permitted
termination of this Agreement by a Party pursuant to Section 11.1, above, this
Agreement shall become void and of no effect and there will be no liability or
obligation on the part of any Party except pursuant to Section 10.2 and Article
XII (except for Section 12.11 and Section 12.12), which shall survive the
termination of this Agreement, and provided further, that each Party shall
remain liable to the other Parties for any liability arising out of a willful
and intentional breach of this Agreement by such Party prior to such
termination.

 

Article XII
MISCELLANEOUS

 

12.1       Further Assurances. Each Party agrees to furnish upon request to any
other Party such further information, to execute and deliver to any other Party
such other documents, and to do such other acts and things, all as any other
Party may reasonably request (and at the expense of such requesting Party) for
the purpose of carrying out the intent of the Transaction Documents.

 

12.2       No Third-Party Beneficiaries. Except for Section 7.4(e), this
Agreement does not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns and, as expressly
set forth in this Agreement, any Indemnified Party.

 

12.3       Entire Agreement. The Transaction Documents (together with the
Confidentiality Agreement) constitute the entire agreement among the Parties
with respect to the subject matter of the Transaction Documents and supersede
all prior agreements (whether written or oral and whether express or implied)
among any Parties to the extent related to the subject matter of the Transaction
Documents (including any letter of intent). The provisions of this Section 12.3
and the limited remedies provided in Article VII were specifically bargained for
between the Sellers and Buyer and were taken into account by the Sellers and
Buyer in arriving at the Purchase Price. The Sellers have specifically relied
upon the provisions of this Section 12.3 and the limited remedies provided in
Article VII in agreeing to the Purchase Price and in agreeing to provide the
specific representations and warranties set forth herein.

 

 - 41 - 

 

 

12.4       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign, delegate or otherwise transfer (whether
by operation of law or otherwise) any of such Party’s rights, interests or
obligations in this Agreement without the prior written approval of the Buyer
and the Sellers.

 

12.5       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

12.6       Notices. Any notice pursuant to this Agreement must be in writing and
shall be deemed effectively given to another Party on the earliest of the date:
(a) three Business Days after such notice is sent by registered U.S. mail,
return receipt requested; (b) one Business Day after receipt of confirmation if
such notice is sent by facsimile or email; (c) one Business Day after delivery
of such notice into the custody and control of an overnight courier service for
next day delivery; or (d) on the date of delivery of such notice in person; in
each case to the appropriate address below (or to such other address as a Party
may designate by notice to the other Parties):

 

If to the Sellers’ Representative or any other Seller:

 

c/o Johnson Controls, Inc.

5757 North Green Bay Road

Milwaukee, WI 53201

Attention: Laura Farnham,

Vice President and General Manager, BE Security & Fire North America

Facsimile: 414-524-7083

Email: laura.farnham@jci.com

 

with a copy to:

 

c/o Johnson Controls, Inc.

5757 North Green Bay Road

Milwaukee, WI 53201

Attention: Brian J. Cadwallader, Esq.

General Counsel

Facsimile: 414-524-3000

Email: brian.j.cadwallader@jci.com

 

 - 42 - 

 

 

and

 

Godfrey & Kahn, S.C.

780 N. Water Street

Milwaukee, WI 53202

Attention: Danielle M. Machata, Esq.

Facsimile: 414-273-5198

E-mail: dmachata@gklaw.com

 

If to the Buyer:

 

Versar, Inc.
6850 Versar Center
Springfield, VA 22151
Attention: James D. Villa, Esq.
Facsimile: 703-997-6588
E-mail: jvilla@versar.com

 

with a copy to:

 

Rees Broome, PC

1900 Gallows Road, Seventh Floor

Tysons Corner, VA 22182

Attention: David J. Charles, Esq.

Fax no.: 703-848-2530

E-mail: dcharles@reesbroome.com

 

12.7       Resolution of Disputes. The Buyer and the Sellers’ Representative
(the “Disputing Parties”) shall attempt to resolve any dispute arising under the
Transaction Documents through direct negotiation with each other. If any such
dispute is not resolved within twenty (20) calendar days after a demand for
direct negotiation, any Disputing Party may then seek relief by initiating
arbitration, which shall be binding pursuant to the Commercial Arbitration Rules
of the American Arbitration Association (the “Association”); provided, that the
foregoing shall not apply to any disputes relating to Sections 2.4(d) or Section
8.2(b). The following rules shall apply to such arbitration: (a) any Disputing
Party shall have the right to have counsel represent it at the arbitration
hearing and in pre-arbitration proceedings; (b) each Disputing Party shall be
permitted to conduct discovery in accordance with the Federal Rules of Civil
Procedure; (c) the arbitrator(s) shall have the authority to resolve any
discovery disputes and to invoke an action to cease further discovery; (d) each
Disputing Party to any arbitration proceeding shall have the right to have a
written transcript made of the arbitration proceedings; and (e) each Disputing
Party shall have the right to file post-arbitration briefs, which shall be
considered by the arbitrator(s). The place of arbitration shall be Milwaukee,
Wisconsin. Arbitration may be commenced at any time by any Disputing Party upon
notice to the other. A single arbitrator (or a panel of three arbitrators if the
aggregate amount in dispute exceeds $250,000 and any Disputing Party elects to
have such dispute resolved by such three person panel) shall be selected by the
joint agreement of the Disputing Parties, but if they do not so agree within
twenty (20) calendar days after the date of the notice referred to above, the
selection of the arbitrator(s) shall be made pursuant to the rules from the
panels of the arbitrators maintained by the Association. The arbitrator(s) shall
use best efforts to render a decision within 120 calendar days of appointment.
Any award rendered by the arbitrator(s) shall be conclusive and binding upon the
Disputing Parties; provided, however, that any such award shall be accompanied
by a written opinion of the arbitrator(s) giving the reasons for the award. This
provision for arbitration shall be specifically enforceable by the Disputing
Parties and the decision of the arbitrator(s) in accordance herewith shall be
final and binding and there shall be no right of appeal therefrom. Judgment upon
the award rendered by the arbitrator(s) may be entered by any court having
jurisdiction thereof. The costs and expenses of arbitration including attorneys’
fees and expenses of the arbitrator(s) shall be apportioned between the Parties
as the arbitrator(s) may assess.

 

 - 43 - 

 

 

12.8       Governing Law. This Agreement and all other Transaction Documents
(unless otherwise stated therein) shall be governed by the Laws of the State of
Wisconsin without giving effect to any choice or conflict of Law principles of
any jurisdiction that would result in the application of the Laws of any other
jurisdiction.

 

12.9       Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the amendment is in writing and signed by the
Buyer and the Sellers’ Representative. No waiver of any provision of this
Agreement shall be valid unless the waiver is in writing and signed by the
waiving Parties. The failure of a Party at any time to require performance of
any provision of this Agreement shall not affect such Party’s rights at a later
time to enforce such provision. No waiver by any Party of any breach of this
Agreement shall be deemed to extend to any other breach hereunder or affect in
any way any rights arising by virtue of any other breach.

 

12.10     Severability. Any provision of this Agreement that is determined by
any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision hereof or the
invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.

 

12.11     Disclosure Schedules. The disclosure schedules are a series of
schedules (individually, a “Schedule” and collectively, the “Disclosure
Schedules”) corresponding to the sections contained in Article IV and Article V
and containing the information required to be disclosed pursuant to, and certain
exceptions to, the representations and warranties in such Articles. Matters set
forth in the Disclosure Schedules are not necessarily limited to matters
required by the Agreement to be reflected in the Disclosure Schedules. Such
additional matters are set forth for informational purposes, and the Disclosure
Schedules may not necessarily include other matters of a similar nature. Nothing
in the Agreement or in the Disclosure Schedules constitutes an admission that
any information disclosed, set forth or incorporated by reference in the
Disclosure Schedules or in the Agreement is material or is otherwise required by
the terms of the Agreement to be so disclosed, set forth or incorporated by
reference. Any disclosure set forth in any particular section of the Disclosure
Schedules shall be deemed to be disclosed for any other section of the
Disclosure Schedules to the extent that its relevance or applicability to such
other section of the Disclosure Schedules is reasonably apparent.

 

 - 44 - 

 

 

12.12     Updates to the Disclosure Schedules. The Sellers and Company shall
have the right to supplement the Disclosure Schedules at any time or times after
the date of this Agreement, but prior to the Closing, by delivering one or more
supplements (each, a “Disclosure Supplement”) to the Buyer in accordance with
the procedures set forth in this Section 12.12; provided, however, that if the
Disclosure Supplement is delivered to the Buyer at any time during the two (2)
Business Days immediately preceding the Closing Date, or on the Closing Date,
the Buyer, in its sole discretion, may choose to delay the Closing and defer the
Closing Date for a period of up to five (5) Business Days so it may fully
consider the matters disclosed in such Disclosure Supplement. Any matter set
forth in a Disclosure Supplement is referred to herein as a “Subsequently
Disclosed Matter.” To the extent any Subsequently Disclosed Matter has caused,
or could reasonably be expected to cause, Losses to the Buyer Indemnified
Parties in an amount equal to or less than Five Hundred Thousand Dollars
($500,000) (individually or in the aggregate), Buyer shall have the obligation
to consummate the Transaction, but the Subsequently Disclosed Matter will not
amend or supplement the Disclosure Schedules or qualify any of the warranties or
representations of the Sellers made in this Agreement, or will be deemed to cure
any breach of any such warranties or representations, and the Buyer Indemnified
Parties will be entitled to indemnification from the Sellers for any breach of
representations and warranties in Articles IV or V in accordance with Article
VII. To the extent any Subsequently Disclosed Matter has caused, or could
reasonably be expected to cause, Losses to the Buyer Indemnified Parties in an
amount greater than Five Hundred Thousand Dollars ($500,000) (individually or in
the aggregate), the Buyer shall have the right to terminate this Agreement by
written notice to the Sellers’ Representative within five (5) Business Days
after receipt of any Disclosure Supplement which includes such Subsequently
Disclosed Matter.

 

12.13     Construction. The Article and Section headings in this Agreement are
inserted for convenience only and are not intended to affect the interpretation
of this Agreement. Any reference in this Agreement to any Article or Section
refers to the corresponding Article or Section of this Agreement. Any reference
in this Agreement to any Schedule or exhibit refers to the corresponding
Schedule or exhibit attached to this Agreement and all such Schedules and
exhibits are incorporated herein by reference. This Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision in this Agreement. Unless the context requires otherwise, any
reference to any Law shall be deemed also to refer to all amendments thereto, in
each case as in effect as of the date hereof. All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP. The word “or” in this Agreement is disjunctive but not necessarily
exclusive. All words in this Agreement shall be construed to be of such gender
or number as the circumstances require. References in this Agreement to time
periods in terms of a certain number of days mean calendar days unless expressly
stated herein to be Business Days.

 

12.14     Specific Performance. Each Party acknowledges that the other Parties
would be damaged irreparably and would have no adequate remedy of law if any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise is breached. Accordingly, each Party agrees that the other
Parties shall be entitled to an injunction to prevent any breach of any
provision of this Agreement and to enforce specifically any provision of this
Agreement, in addition to any other remedy to which they may be entitled and
without having to prove the inadequacy of any other remedy they may have at law
or in equity and without being required to post bond or other security.

 

 - 45 - 

 

 

12.15     Time Is of the Essence. Time is of the essence with respect to all
time periods and dates set forth herein.

 

12.16     Sellers’ Representative.

 

(a)          Each Seller, on behalf of such Seller and such Seller’s successors,
heirs and permitted assigns, hereby irrevocably appoints Johnson Controls as the
“Sellers’ Representative” as such Seller’s agent and attorney-in-fact for all
purposes set forth in this Agreement, including the full power and authority to
(i) perform the Transactions to be performed by a Seller under this Agreement,
(ii) disburse any funds received hereunder to Sellers, (iii) execute and deliver
on behalf of each Seller any amendment or waiver under this Agreement and to
agree to resolution of all claims hereunder, (iv) retain legal counsel and other
professional services, at the expense of Sellers, in connection with the
performance by the Sellers’ Representative of this Agreement, (v) give and
receive notices on behalf of the Sellers, (vi) make, dispute, and settle all
claims under this Agreement, including, without limitation, claims relating to
the purchase price, adjustments and indemnification claims, (vii) pay (or seek
reimbursement) on behalf of the Sellers any amounts due by them to Buyer, any
indemnitee or the Sellers’ Representative (other than indemnification claims
under Section 7.1(a)) and (viii) interpret the terms of this Agreement and any
other agreement entered into in connection therewith.

 

(b)          The Sellers’ Representative shall have no liability to any Seller
for any act done or omitted under this Agreement as the Sellers’ Representative
while acting in good faith and not in a manner constituting wanton misconduct,
and any act done or omitted pursuant to the advice of counsel shall be
conclusive evidence of such good faith.

 

(c)          The Sellers’ Representative shall receive no compensation for
services as the Sellers’ Representative; provided, however, that the Sellers
shall reimburse the Sellers’ Representative for its out-of-pocket costs and
expenses in connection with performing its duties and obligations hereunder. If
the Sellers’ Representative resigns or is otherwise unable or unwilling to serve
in such capacity, the Sellers’ Representative shall appoint a new Person to
serve as the Sellers’ Representative and shall provide prompt written notice
thereof to Buyer. Until such notice is received, Buyer shall be entitled to rely
on the actions and statements of the previous the Sellers’ Representative. The
power and authority granted hereunder shall be exclusive.

 

(d)          The appointment of the Sellers’ Representative as the
attorney-in-fact for each Seller as set forth in this Section 12.16 and all
authority hereby conferred are granted and conferred in consideration of the
interest of the other Sellers, is therefore coupled with an interest and is and
shall be irrevocable and shall neither be terminated nor otherwise affected by
any act of any Seller or by operation of law, whether by the death, dissolution,
liquidation, incapacity or incompetence of such Seller or by the occurrence of
any other event. If, after the execution of this Agreement, any Seller dissolves
or liquidates, the Sellers’ Representative is nevertheless authorized, empowered
and directed to act in accordance with this Section 12.16 as if such dissolution
or liquidation had not occurred and regardless of notice thereof. Each Seller
agrees to execute such documents as may be necessary and to give such
instructions to its representatives as may be necessary so that its successors
shall remain subject to this Agreement and carry out the full intent and
purposes hereof.

 

 - 46 - 

 

 

12.17      Legal Representation. The Buyer agrees, on its own behalf and on
behalf of the other Buyer Indemnified Parties, that, following the date hereof
and following the Closing, Godfrey & Kahn, S.C. may serve as counsel to the
Sellers, or any of their officers, directors or Affiliates in connection with
any matters related to this Agreement and the Transactions, including any
litigation, claim or obligation arising out of or relating to this Agreement or
the Transactions notwithstanding any representation by Godfrey & Kahn, S.C.
prior to the date hereof and prior to the Closing Date. The Buyer (on behalf of
itself and Company) hereby (a) waives any claim they have or may have that
Godfrey & Kahn, S.C. has a conflict of interest or is otherwise prohibited from
engaging in such representation and (b) agrees that, in the event that a dispute
arises after the date hereof and/or after the Closing between the Buyer or
Company, on the one hand, and the Sellers or any of the Sellers’ Affiliates, on
the other hand, Godfrey & Kahn, S.C. may represent the Sellers or any of the
Sellers’ Affiliates in such dispute even though the interests of such person(s)
may be directly adverse to the Buyer or Company (following the Closing) and even
though Godfrey & Kahn, S.C. may have represented Company in a matter
substantially related to such dispute. The Buyer (on behalf of itself and
Company) further agrees that, as to all communications prior to the date hereof
and prior to the Closing Date among Godfrey & Kahn, S.C. and Company and the
Sellers or Sellers’ Affiliates and representatives, that relate in any way to
the Transactions, the attorney-client privilege and the expectation of client
confidence belongs to the Sellers and may be controlled by the Sellers and shall
not pass to or be claimed by the Buyer or Company (following the Closing).

 

[Signature pages follow]

 

 - 47 - 

 

 

The Parties have executed and delivered this Membership Interest Purchase
Agreement as of the date first written above.

 

  BUYER:       VERSAR, INC.       By: /s/ Anthony L. Otten   Name: Anthony L.
Otten   Title: Chief Executive Officer

 

  SELLERS:       JOHNSON CONTROLS FEDERAL SYSTEMS, INC.       By: /s/ Laura
Farnham   Name: Laura Farnham   Title: Authorized Signatory and VP & GM, BE  
Security & Fire North America       JOHNSON CONTROLS, INC.       By: /s/ Laura
Farnham   Name: Laura Farnham   Title: Authorized Signatory and VP & GM, BE  
Security & Fire North America

 

[Signature Page to Membership Interest Purchase Agreement]

 

 

 